ICJ_098_KasikiliSedudu_BWA_NAM_1999-12-13_JUD_01_ME_06_FR.txt. 1153

OPINION DISSIDENTE DE M. WEERAMANTRY,
VICE-PRESIDENT

[Traduction]

L'article 31 de la convention de Vienne sur le droit des traités — Le sens de
l'expression «pratique ultérieurement suivie» et du terme «accord» figurant au
paragraphe 3 b) de l'article 31 — Le silence et l'absence de protestation pris
pour signes de consentement — L’entente en matière d'interprétation (Common
understanding) — L’ambivalence des critères scientifiques — La navigabilité en
tant que critère — Le concept de thalweg — Les preuves cartographiques — L'utili-
sation équitable d'un fleuve frontalier aux fins de la navigation — Conclusion
au sujet du «chenal principal» ou «Thalweg des Hauptlaufes» dans le traité de
1890.

Quand la délimitation de la frontière impose de démanteler ou de diviser un
ensemble intégré sur le plan écologique ou culturel — La convention sur la bio-
diversité — La place de l'équité dans les délimitations frontalières — La distinc-
tion à opérer entre les traités définissant des « sphères d'influence » et les traités
frontaliers — Les régimes internationaux conjoints — Le droit international
doit tenir compte des préoccupations environnementales.

TABLE DES MATIÈRES

Page
PARTIE A
Introduction 1156
Les questions d'interprétation en l'espèce: conception générale 1157
L'article 31 de la convention de Vienne 1158
Les signes d’occupation 1163
L'importance de l’utilisation et de occupation de l’île par les Masu-
bia 1164
Comment les contemporains interprètent le traité ainsi que le montre
la conduite des Parties 1165
Preuves de l’entente (common understanding) 1165
Les thèses contraires 1167
a) Le rapport Eason, 1912 1167
b) L’arrangement Trollope-Dickinson, 1951 1167
c) Les discussions de 1984-1986 à la suite de l’incident du 24 oc-
tobre 1984 où des coups de feu ont été tirés 1168
L’ambivalence des autres critères 1170
La navigabilité en tant que critère d'interprétation du «chenal prin-
cipal» 1170

112
ÎLE DE KASIKILI/SEDUDU (OP. DISS. WEERAMANTRY)

La notion de thalweg
a) Applicabilité de la notion
b) Incidences de la notion

Les éléments de preuve scientifiques

Les éléments de preuve cartographiques

L'utilisation équitable des fleuves frontières aux fins de la naviga-
tion

Conclusion concernant «le chenal principal»

PARTIE B

Introduction

1. Les réponses du juge à une délimitation de la frontière qui impose
de démanteler ou de diviser un ensemble intégré sur le plan éco-
logique ou culturel

2. La place de l'équité dans la délimitation d’une frontière

3. La distinction à opérer entre les traités définissant des sphères
d'influence et les traités établissant des frontières étatiques

4. Les régimes internationaux conjoints

Conclusion

1154

1172

1172
1173

1175
1175

1177
1178

1179

1181
1184

1185
1188

1194

113
ÎLE DE KASIKILI/SEDUDU (OP. DISS. WEERAMANTRY) 1155

1. La Cour a analysé et évalué avec beaucoup de soin la masse de ren-
seignements historiques et diplomatiques qui lui a été présentée. A la
suite d’un examen approfondi de tous ces éléments, la Cour est parvenue
a la conclusion que le chenal nord du fleuve Chobe constitue la frontière
internationale entre le Botswana et la Namibie suivant les dispositions du
paragraphe 2 de l’article III du traité de 1890 conclu entre l’Allemagne et
la Grande-Bretagne.

2. Un élément fondamental de cette masse d'informations est que les
Masubia ont longtemps, sans solution de continuité, utilisé et occupé l'île
de Kasikili/Sedudu depuis une date antérieure au traité de 1890 et pen-
dant plus d’un demi-siècle ensuite. La Namibie se sert de cette informa-
tion à deux fins différentes. Elle soutient que le comportement des deux
administrations par rapport à cette utilisation et cette occupation de l’île
corrobore son interprétation du traité qui est que le paragraphe 2 de
l’article IT vise le chenal sud'. La Namibie soutient également que cette
utilisation et cette occupation lui confèrent sur l’île un titre totalement
indépendant en vertu de la prescription acquisitive?.

La présente opinion porte entièrement sur la première de ces deux
thèses namibiennes.

3. Sur cette question centrale du poids juridique à attribuer à cette uti-
lisation et occupation de l’île, je suis tenté d’adopter une approche un peu
différente de celle que la Cour a retenue. J’aboutis donc à une autre
conclusion en ce qui concerne la frontière internationale.

On trouvera dans la partie A de la présente opinion les motifs pour
lesquels je conclus que c’est le chenal sud qui constitue cette frontière
internationale.

4. Dans la partie B, jaborde une autre série de problèmes.

Comme j’aboutis à la conclusion que l’île de Kasikili/Sedudu est située
sur le territoire de la Namibie tandis que le parc animalier du Chobe, au
sud, appartient au territoire du Botswana, ce sont deux juridictions ter-
ritoriales dont relève par conséquent ce qui constitue finalement une seule
et même réserve animaliére, une réserve, faut-il ajouter, qui est Pune des
plus précieuses d’Afrique australe précisément en raison de ses richesses
animalières.

5. L'île est en effet fréquentée, si l’on en croit les pièces du dossier, par
de multiples espèces d’animaux sauvages: on y trouve souvent ou de
temps à autre des éléphants, des hippopotames, des buffles, des «lechwe»,
des rhinocéros, des girafes, des élans, des babouins, des lions, des zèbres,
des léopards et des aigles pêcheurs. Comme l’île et le parc animalier du
Chobe au sud constituent l’habitat naturel de cette faune, la conclusion a
laquelle j’aboutis, qui est que l’île relève de la juridiction territoriale de la
Namibie, impose d’examiner les principes environnementaux que cette
conclusion met en jeu et sans lesquels la présente opinion ne serait pas

! Mémoire de la Namibie. p. 10, par. 32.
2? Jbid., par. 33.

114
ÎLE DE KASIKILI/SEDUDU (OP. DISS. WEERAMANTRY) 1156

compléte. Au nombre de ces principes figure celui du régime conjoint
d’exploitation, question que la Cour évoque de façon très lointaine
quand elle prescrit l'égalité d’accès au fleuve à des fins de navigation. Ma
conclusion exige toutefois d'étudier plus avant cette notion que la Cour a
eu la perspicacité d'intégrer à son arrêt.

6. On voit donc que, d’un côté, cette affaire nous ramène à l’époque
de la constitution des empires coloniaux en Afrique, et nous impose de
revivre l’époque pour comprendre ce que la Grande-Bretagne et l’Alle-
magne ont véritablement voulu quand elles se sont partagé d’un com-
mun accord les territoires africains dont il s’agit. D’un autre côté,
l’affaire soulève des questions qui nous projettent dans un domaine
capital du droit international qui est totalement nouveau et dont le
développement rapide va profondément marquer le droit international
de l’avenir.

PARTIE À

Introduction

7. L'affaire repose sur l'interprétation du paragraphe 2 de l’article III
du traité conclu en 1890 par l'Allemagne et la Grande-Bretagne. La
sphère d’influence réservée à l’Allemagne est dite délimitée, à l’est, par
une ligne qui suit le 18° parallèle de latitude sud «jusqu’au Chobe et suit
le centre du chenal principal de ce fleuve jusqu’à son confluent avec le
Zambèze» (les italiques sont de moi). La version allemande du traité uti-
lise, pour les termes que je mets en italique, l'expression « Thalweg des
Hauptlaufes».

8. Les problèmes qui se posent en l’espèce tiennent au fait que le fleuve
Chobe bifurque en deux chenaux qui passent au sud et au nord de l’île
contestée et convergent à nouveau ensuite. Juridiquement, la propriété de
Vile est tributaire de la réponse à la question de savoir si c’est le chenal
nord ou le chenal sud qui est considéré comme le chenal principal. Si c’est
le chenal nord, Vile relèvera de la juridiction territoriale du Botswana,
mais se prononcer en faveur du chenal sud reviendra à la soumettre à la
juridiction de la Namibie.

Il se pose donc une question centrale au sujet de l'interprétation de la
formule citée en italique et de l’expression allemande correspondante. Les
deux textes sont-ils synonymes et, si la connotation est différente, com-
ment faut-il interpréter la disposition?

9. Jestimerais volontiers que les termes allemands en question étaient
censés être synonymes de l'expression «centre du chenal principal».
Pourtant, le terme allemand «thalweg» est souvent assorti de nuances
techniques également. Toutefois, que l’on prenne les deux expressions
pour synonymes ou bien que l’on donne une connotation autre et parti-
culière au mot «thalweg», il me paraît, pour des motifs que je dévelop-
perai plus loin, que les deux formules feraient du chenal sud la frontière
désignée par le traité.

115
ÎLE DE KASIKILI/SEDUDU (OP. DISS. WEERAMANTRY) 1157

10. Comme le vocabulaire utilisé n’est pas explicite au point de dési-
gner de façon déterminante l’un ou l’autre chenal du fieuve, il devient
indispensable de faire appel aux auxiliaires de l'interprétation qu’autorise
le droit des traités. Comme la question fondamentale à laquelle il faut
répondre est de savoir quelle idée les parties ou leurs agents se faisaient
de la frontière pendant la période du traité, c’est-à-dire 1890 et les années
qui ont immédiatement suivi, il est extrêmement utile de chercher à savoir
comment les autorités, des deux côtés, considéraient le fait que les Masu-
bia traversaient constamment le chenal nord. Et ces traversées se sont
répétées pendant plus de cinquante ans après la signature du traité sans
qu'aucune des parties ne cherche le moins du monde à dire que cela reve-
nait à franchir une frontière internationale.

11. Après avoir évoqué rapidement les règles pertinentes de l’interpré-
tation des traités et importance juridique que revétent dans ce contexte
Putilisation et l'occupation de l’île par les Masubia, je verrai quelles inci-
dences il faut accorder aux formules du traité et quelle est l’ambivalence
des autres critères que l’on a suggéré d'utiliser pour savoir quel est le che-
nal principal.

Les questions d'interprétation en l'espèce: conception générale

12. Dans toute opération d’interprétation de traité, la première étape
consiste à interpréter les termes suivant leur sens ordinaire. Mais même
lors de cette première phase, ia tâche est rendue plus compliquée par le
fait que les expressions utilisées revêtent peut-être aussi un sens juridique
et un sens scientifique. La règle normale à appliquer à l'interprétation de
documents, qui est que les termes doivent être interprétés suivant leur
sens ordinaire, est évidemment infléchie si ces termes revêtent aussi un
sens technique dans le contexte dans lequel ils sont utilisés.

13. La présente instance est un exemple classique de ce que le droit des
traités classerait parmi les situations où le sens ordinaire des termes uti-
lisés, voire leur sens juridique et scientifique, crée une très grande incer-
titude quant à ce qui constitue la bonne interprétation. Chacune des
interprétations possibles — celle suivant laquelle le chenal nord est le che-
nal principal ou bien celle suivant laquelle le chenal sud est le chenal prin-
cipal — peut être étayée par une masse d'indications scientifiques ou liées
aux circonstances, reposant sur différents critères, la largeur du fleuve, sa
profondeur, son débit, qu’il n’y a pas nécessairement lieu de ranger sui-
vant un certain ordre. S'il ne faut pas écarter les vastes compétences
scientifiques et techniques des experts que les deux Parties ont fait dépo-
ser devant la Cour, il faut bien admettre que l’aide qu'ils peuvent nous
apporter au moment où il nous faut répondre à la question de savoir quel
chenal est le chenal principal du Chobe est limitée.

14. Comme la question demeure par conséquent obscure, on fait alors
appel à une autre règle fondamentale de l'interprétation, qui autorise le
juge à examiner comment les parties ou leurs agents ont concrètement
donné suite au document. Ce sont les parties qui savent le mieux dans

116
ÎLE DE KASIKILI/SEDUDU (OP. DISS. WEERAMANTRY) 1158

quel sens elles ont pris tel ou tel mot et, tout particulièrement s’il s’agit
d’un document ancien ou très ancien, cela aide considérablement l’inter-
prête moderne.

15. Je vais dans la présente opinion recourir tout particulièrement à
cette approche, car les termes utilisés se prêtent à plus d’une interpréta-
tion selon qu’on leur attribue leur sens ordinaire ou bien leur sens juri-
dique ou technique. Comme l'instrument que nous examinons a plus de
cent ans, il est manifestement d’une utilité considérable aux fins de son
interprétation de savoir comment il a été compris à l’époque.

16. Pour pouvoir répondre à cette question demeurant assez obscure si
longtemps après la date de la conclusion du traité, il faut bien admettre
que le sens que nous voulons préciser doit avoir été beaucoup plus clair
pour ceux qui s’intéressaient à cette question à une époque moins éloi-
gnée du traité. Personne n’est mieux placé pour savoir lequel des deux
chenaux était considéré à l’époque du traité comme le chenal principal.

17. Dans ce contexte, je ne m'intéresse pas à la prétention subsidiaire
de la Namibie à la souveraineté sur l'île de Kasikili/Sedudu sous l'effet
d’une occupation prescriptive dans les années qui suivent immédiatement
la conclusion du traité. Je cherche plutôt à établir ce qui pourrait être une
interprétation raisonnable de l’expression ambiguë «chenal principal»,
compte tenu de la conduite de ceux qui ont été, dans le temps, les plus
proches de la date de la conclusion du traité. La question que je pose est
la suivante: dans la période cruciale qui suit immédiatement la conclu-
sion du traité, quelle suite lui ont donnée ceux qui en étaient les plus
proches non seulement dans le temps mais aussi concrétement, du point
de vue de sa mise en ceuvre pratique?

Il est clair qu'il était impossible de mettre en œuvre les dispositions du
traité pendant la période immédiatement postérieure à sa conclusion
d’une façon qui eût été contraire au sens que les deux administrations en
cause attribuaient au traité lui-même.

18. F'ajouterai que la conduite adoptée par les contemporains à l'égard
du traité revêt d’autant plus d'importance en l’espèce que les observa-
tions concernant les diverses qualités du fleuve — largeur, profondeur,
débit — peuvent donner des chiffres très variables sur une période d’une
centaine d’années, et varier aussi beaucoup suivant le moment où l’obser-
vation est relevée, selon qu'il s’agit de la saison des pluies, de la saison
sèche, etc. Le sens attribué au traité par les contemporains fournit la
meilleure indication de l'intention réelle des auteurs du traité et, dès que
l’on cherche à en préciser les termes, on doit se pencher de très près sur
cet aspect des choses.

L'article 31 de la convention de Vienne

19. Les considérations ci-dessus m’amènent donc a examiner le para-
graphe 3 b) de l’article 31 de la convention de Vienne au sujet duquel les
Parties ont présenté l’une et l’autre des conclusions, à la fois dans leurs
écritures et dans leurs plaidoiries. La Namibie soutient que cette disposi-

117
ÎLE DE KASIKILI/SEDUDU (OP. DISS. WEERAMANTRY) 1159

tion vise «toute pratique ultérieurement suivie ... par laquelle est établi
l'accord (understanding) des parties à Végard de l'interprétation du
traité»? et que cette pratique ultérieure s’étend par conséquent au silence
ou à l’inaction.

20. Le Botswana s’est opposé à cette thèse‘, soutenant que la Cour
devrait user de prudence à l'égard de cette suggestion et qu’il ne faudrait
pas de cette manière diluer le sens du terme «accord» («agreement»). Le
Botswana dit en outre:

«En l’espèce, l'important est que les actes censés constituer des actes
pertinents de juridiction par la Namibie devraient constituer une
source indépendante de souveraineté, fondée par conséquent sur la
prescription. »°

21. Cette conclusion ne correspond pas avec celle de la Namibie qui
dit s'appuyer sur ces moyens de preuve à une double fin. Etablir un titre
de souveraineté par prescription grâce à ces éléments de preuve ne cons-
tituait que l’une de ces fins.

La seconde de ces fins, à laquelle je consacre l’essentiel de la présente
opinion, est la question de savoir si le silence ou l’inaction du Botswana
et de ses prédécesseurs face à une utilisation et une occupation régulière
de l’île par les Masubia donne la preuve que les Parties étaient d’accord
pour situer la frontière visée dans le traité dans le chenal sud et non pas
dans le chenal nord.

22, Comme la question à laquelle nous devons répondre consiste à
savoir où l’on situait le chenal principal il y a plus d’un siècle et que l’on
ne disposait pas alors de moyens de preuve scientifiques modernes, nous
devons nous en remettre à des indications de l’époque contemporaine.
Les habitants des localités situées au voisinage du fleuve ainsi que les per-
sonnes chargées d’administrer la zone comprenaient normalement beau-
coup mieux, à toutes fins pratiques, quel chenal était censé représenter le
chenal principal. La conduite des fonctionnaires coloniaux, en particu-
lier, à l'égard des questions ayant trait à la frontière, devrait nous donner
des indications précieuses quant à ce que les contemporains estimaient
être le chenal constituant la frontière. Il s’agit là d’une indication concrète
de la façon dont les Parties comprenaient le traité, indication qu’il est
impossible d’écarter ou d'ignorer. Il paraîtrait d’ailleurs étrange, sinon
irréaliste, de donner au traité un sens qui ne soit pas compatible avec la
façon dont le traité était interprété à l’époque par les fonctionnaires
mêmes qui étaient chargés de l’appliquer.

23. J'accepte la conclusion de la Namibie quand celle-ci dit que le
terme «accord» («agreement») figurant au paragraphe 3 b) de l’article
31 de la convention de Vienne peut être lu au sens d’«entente» {«under-

3 Mémoire de la Namibie, vol. I, p. 65, par. 177; les italiques sont de moi.
4 Contre-mémoire du Botswana, vol. I, p. 84, par. 238.
$ CR 99/13. p. 57.

118
ÎLE DE KASIKILI/SEDUDU (OP. DISS. WEERAMANTRY) 1160

standing») et peut par conséquent couvrir également le silence et l’inac-
tion. L'idée est confortée non seulement par le droit général de l’interpré-
tation de documents mais également par les travaux préparatoires de la
convention®. Au paragraphe 49 de son arrét, la Cour, de méme, souscrit
à l’idée que l’accord des Parties sur le sens du traité explique pourquoi la
pratique ultérieure a tant d’importance.

24. Le terme «agreement» a été substitué au terme «understanding»
qui figurait même encore dans l’avant-dernier projet de la Commission
du droit international, avec le souci d’aligner le texte anglais sur les textes
français, russe et espagnol’. Dans la convention, le terme anglais «agree-
ment» a un sens analogue à celui du terme français «accord» ou du
terme espagnol «acuerdo», et n’exclut par conséquent pas une entente
(understanding) qui ne prendrait pas nécessairement la forme d’un accord
verbal®, Comme l’a dit sir Humphrey Waldock:

«La Commission a intentionnellement employé le mot «under-
standing» (entente) au lieu du mot «agreement» (accord) pour indi-
quer que l’assentiment d’une partie à l’interprétation d’un traité peut
être déduit de la réaction ou de l’absence de réaction de cette partie
à l'égard de la pratique. »°

Dans les versions française et espagnole figuraient les mots «accord» et
«acuerdo», qui, en soi, n’ont pas nécessairement le sens d’un accord
(agreement) formellement exprimé comme tel!°. H ne faut donc pas
interpréter le terme «agreement» figurant au paragraphe 3 b) de l’article
31 de la convention comme étant limité à un accord verbal. Le terme peut
s'étendre à une entente (understanding) se manifestant par un compor-
tement.

25. Ce dont il faut tenir compte dans le contexte, c’est de «toute pratique
ultérieurement suivie dans l'application du traité par laquelle est établi

6 Voir ce que dit le rapporteur spécial quand il étudie les observations des gouverne-
ments sur le projet de la Commission du droit international, en 1964: la CDI voulait que
la pratique ultérieurement suivie manifestant une «entente commune» (« common under-
standing» ) représente «une interprétation authentique comparable à un accord interpré-
tatif» (The Vienna Convention on the Law of Treaties, travaux préparatoires, Dietrich
Rauschning, dir. de publ.. 1978, p. 247, par. 18).

7 Voir Documents officiels de la conférence des Nations Unies sur le droit des traités,
première session, 26 mars-24 mai 1968, 1969, p. 480, par. 29.

8 D'ailleurs, les délégations anglophones se satisfaisaient du terme «understanding».
C'est ainsi que l'Australie et les Etats-Unis avaient présenté un amendement qui, tout en
conservant le terme «understanding» visait à le faire précéder du terme «common»
(Documents officiels de la conférence des Nations Unies sur le droit des traïtés, supra,
p. 481, par. 32).

9H. Waidock, doc. A/CN.4/186 et Add. 1-7, «Sixième rapport sur le droit des traités»,
Annuaire de la Commission du droit international, 1966, vol. II, p. 107.

10 Voir Le Grand Robert de la langue française, 1992, qui définit l’«accord» comme
l'«état qui résulte d'une conformité ou d’une communauté de sentiments, de pensées, de
volontés»; Maria Moliner, Diccionario de uso del español, 1988, définit l'«acuerdo »
comme une « conformidad de pareceres entre dos o mas personas».

119
ÎLE DE KASIKILI/SEDUDU (OP. DISS. WEERAMANTRY) 1161

l'accord (understanding) des parties à l’égard de l'interprétation du traité» !!.
J’évoquerai aussi l'arbitrage relatif au canal de Beagle à l’occasion duquel le
tribunal d’arbitrage a fait observer ceci:

«Le tribunal ne peut pas accepter la thèse suivant laquelle la
conduite ultérieure, y compris des actes de juridiction, ne peut avoir
de valeur probante en tant que moyen subsidiaire d'interprétation à
moins de représenter un «accord» («agreement») formellement
prononcé ou reconnu par les parties. Les dispositions de la conven-
tion de Vienne ne précisent pas les modalités suivant lesquelles
l'accord (agreement) peut se manifester.» !? {Traduction du Greffe. ]

L’abondante jurisprudence de la Cour actuelle au sujet de la pratique
ultérieure !? montre également que «la façon dont les parties se sont com-
portées dans la pratique par rapport au traité donne des preuves légitimes
de la bonne interprétation qu’il faut lui donner» '* {traduction du Greffe].

26. Aux fins de la présente instance, les termes «tout accord ulté-
rieur» visent, me semble-t-il, tout consensus ou entente (« common under-
standing») sur la façon dont il faut considérer les termes en question. Le
terme «accord» (« agreement» ) n’est pas limité ici à un accord ultérieur
au sens d’un nouvel agreement verbal qui se surimposerait à l’accord ini-
tial. Il peut s’agir aussi d’un consensus (consensus) ou d’une entente
{common understanding), se manifestant par la conduite, portant sur
l'interprétation ou l’application du traité. Cette conduite peut prendre la
forme de l’action ou de l’inaction, d’une affirmation ou du silence. Je
souscris à la thèse de la Namibie à ce sujet et je ne pense pas qu’elle dilue
le sens du terme «accord» («agreement») comme le soutient le
Botswana.

27. Autrement dit, nous sommes en présence non pas d’une variante
du traité établie par un autre accord (agreement), mais d’un consensus
ou d’une entente (common understanding) entre les Parties (se manifes-
tant par la conduite, laquelle s’étend à l’action ou à f’inaction) sur la
façon dont les termes utilisés dans le traité ont été interprétés et ont reçu
une suite concrète. Comme le dit sir Gerald Fitzmaurice:

«la conduite constitue généralement une indication plus fiable quant
aux intentions et au but que tout ce que l’on pourra trouver, par

11 [an M. Sinclair, The Vienna Convention on the Law of Treaties, 1973, p. 71; les
italiques sont de moi.

12 Affaire concernant un différend entre l’Argentine et le Chili au sujet du canal de
Beagle (1977), Nations Unies, Recueil des sentences arbitrales, vol. XXI, p. 187, par. 169.

13 Voir. par exemple, Détroit de Corfou, C.I.J. Recueil 1949, p. 25; Temple de Préah
Vihéar, C.LJ. Recueil 1962, p. 33-35; Sud-Ouest africain, C.LJ. Recueil 1971, p. 22;
Activités militaires et paramilitaires au Nicaragua et contre celui-ci, C.L.J. Recueil 1984,
p. 408-413.

14 Sir Gerald Fitzmaurice, The Law and Procedure of the International Court of Jus-
tice, vol. I, 1986, p. 357.

120
ÎLE DE KASIKILI/SEDUDU (OP. DISS. WEERAMANTRY) 1162

exemple, dans les travaux préparatoires du traité, tout simplement
parce qu’elle revêt une forme concrète et active et non pas simple-
ment une forme verbale ou écrite» !* /traduction du Greffe].

En outre, «l'autorité de [ce] principe est incontestable, en tant que prin-
cipe indépendant qu’il peut être non seulement légitime mais indispen-
sable d'appliquer dans les circonstances voulues » !6.

Contrairement à ce que le Botswana donne à entendre!’, cette
approche ne revient pas à tenter de s'écarter du texte du traité, elle
consiste plutôt à tenter de faire appel à la conduite des parties pour
comprendre les dispositions concrètes du traité.

28. Je souligne bien entendu qu'il n’est possible de faire appel à la pra-
tique ultérieure pour savoir comment les contemporains comprenaient le
traité que si le sens ordinaire des termes utilisés dans ledit traité n’est pas
suffisamment clair — comme tel est si manifestement le cas en la présente
espèce. Des termes aussi lourdement chargés d’ambiguité que ceux qui
sont examinés ici exigent de recourir à des moyens d'interprétation sup-
plémentaires et, parmi ces moyens, l'interprétation commune (understan-
ding) des contemporains figure au premier rang.

29. Nous ne sommes pas en train ici d'interpréter ou d’appliquer une
notion Juridique, auquel cas les principes intertemporels pourraient par-
fois revêtir le sens que la notion a au moment de l'interprétation. Nous
étudions plutôt ici une question de fait, qui est de savoir celui des deux
chenaux dont les Parties estimaient à l'époque qu'il était le chenal prin-
cipal. Ce principe de la contemporanéité est un des principes importants
de l'interprétation des traités !$, et, à mon sens, ce n’est pas bien l’appli-
quer que de prendre en considération, comme la Cour l’a fait, l'attitude
qu’adoptent les Parties plus de cinquante ans après, quand les circons-
tances, politiques notamment, peuvent très bien avoir modifié la politique
suivie en matière administrative par rapport à celle qui a manifestement
été suivie pendant le demi-siècle suivant immédiatement la conclusion du
traité.

30. Les administrations coloniales étaient tout particulièrement
sensibles, pendant la période des rivalités coloniales, aux incursions opérées
sur leur territoire à partir du territoire d’une autre puissance coloniale.
Et ce devait être tout particulièrement le cas à l’époque où deux de ces
puissances concluaient un traité définissant leurs zones respectives. A
l'époque, l'autorité chargée de l’administration dans les régions fronta-
lières, même si elle était peu nombreuse sur le terrain, devait être parti-
culiérement vigilante et s'intéresser à toute utilisation et occupation du
territoire contraire à la façon dont les contemporains interprétaient les
définitions du traité. S'il y avait effectivement des cas d'utilisation et

'S Fitzmaurice. op. cit., p. 357.

16 Jbid., p. 359; les italiques sont de moi.

17 Contre-mémoire du Botswana, vol. I. p. 85. par. 240.
18 Fitzmaurice, op. cit., p. 359.

121
ÎLE DE KASIKILI/SEDUDU (OP. DISS. WEERAMANTRY) 1163

d'occupation et que ces cas soient, comme en l'espèce, patents, les admi-
nistrateurs manifesteraient, bien entendu, leur inquiétude. Si, au contraire,
les administrateurs ont connaissance d’actes significatifs témoignant d’une
certaine interprétation du traité et ne prennent aucune mesure procédant
d'une interprétation différente, il faut normalement déduire de pareille
conduite que ces actes d'utilisation et d'occupation étaient compatibles
avec l'interprétation du traité qui avait cours à l’époque contemporaine
chez les administrateurs coloniaux.

Les signes d'occupation

31. L'utilisation et l'occupation du territoire par les habitants de la
bande de Caprivi doivent être étudiées sous l’angle des caractéristiques
géographiques particulières de 1a région et des modes d’utilisation et
d'occupation par l’homme de ce type de territoire à l’époque contem-
poraine du traité.

Nous ne devons pas rechercher des signes d'occupation sous forme de
maisons d'habitation permanente, d'agriculture organisée, de lieux de
sépulture ou d'écoles, car la nature même du terrain empéchait l’habita-
tion permanente sous la forme propre à la jurisprudence et à la tradition
occidentales. Il y avait tout au plus occupation temporaire dans des cases
improvisées de temps à autre, comme les pluies et le climat le permet-
taient. Les sortes de cases de pisé qui pouvaient exister disparaissaient
lors des inondations, car elles n’étaient pas construites pour Poccupation
permanente. Même les parcelles agricoles devaient être au mieux consa-
crées à des cultures de fortune par rapport aux cultures permanentes aux-
quelles nos sociétés sont habituées. De même, les photographies aériennes
ne font pas apparaître les modes organisés de culture dont nous avons
l'habitude sur des terres consacrées à l’agriculture.

C’est ce type de facteurs qu'il faut prendre en considération pour éva-
luer les indications que nous pouvons tirer de [’occupation de l’île par les
Masubia quand, tous les ans, les inondations s’interrompent.

32. Les inondations mises à part, l'occupation du territoire par les
Masubia peut très bien avoir manqué de régularité, comme il en est d’une
société qui ne suit pas le même rythme habituel tous les ans. Il faut par
conséquent renoncer à aborder, en l’espèce, la situation avec des notions
d'occupation permanente, en l’absence de laquelle un territoire est censé
être inoccupé, voire res nullius, comme nous l’apprennent les principes
traditionnels du droit international. On se rappelle à ce propos les obser-
vations des juges dans l'affaire du Starut juridique du Groënland orien-
tal, suivant lesquelles le tribunal se contente de fort peu de manifesta-
tions d’un exercice de droits souverains quand le territoire est faiblement
peuplé ou non occupé par des habitants à demeure, pourvu que l’autre
Etat en cause ne puisse faire valoir une prétention supérieure.

1 CP.J.I série AIB n° 53, p. 46.

122
ÎLE DE KASIKIL/SEDUDU (OP. DISS. WEERAMANTRY) 1164
L'importance de l'utilisation et de l'occupation de l'île par les Masubia

33. L'utilisation et l’occupation du territoire par les Masubia, pendant
les années qui ont immédiatement suivi la conclusion du traité, étaient-
elles une occupation simplement tolérée par une autorité extérieure quel-
conque, ou bien étaient-elles pratiquées parce que les occupants esti-
maient avoir le droit de pratiquer cette occupation sans demander
d'autorisation à une autorité extérieure quelconque?

Si la seconde hypothèse est la bonne, il faut présumer qu’il s’agit d’une
occupation licite au regard de l’Etat dont les Masubia étaient les sujets
plutôt qu’au regard de n’importe quel autre Etat prétendant exercer sa
souveraineté sur le territoire.

34, Cette approche est peut-être limitée, car les actes d'occupation des
Masubia de la bande de Caprivi n'étaient pas des actes souverains, et
pourtant l’avantage juridique qu'il est possible de tirer de ces actes
conforte nécessairement leur autorité souveraine plutôt que n'importe
quelle autre autorité. Et cette conclusion s'impose d’autant plus si l’occu-
pation était organisée, sous l’aval des chefs, et ne représentait pas simple-
ment quelques actes sporadiques d'occupation par des particuliers. En
fait, les éléments de preuve indiquent que les membres de la tribu éprou-
vaient beaucoup d’attachement affectif pour Vile qui était considérée
comme relevant de l’autorité des chefs et que ladite occupation faisait
partie intégrante des traditions de la tribu.

35. La Namibie soutient que

«les Masubia du Caprivi avaient occupé et cultivé l’île de Kasikili
avant même la conclusion du traité de 1890 jusque bien après le
milieu du siècle actuel et que les prédécesseurs en titre de la Namibie
avaient continuellement exercé leur juridiction sur la région au vu et
au su du Botswana et de ses prédécesseurs et sans aucune opposition
ni protestation officielle de leur part jusqu’en 1984» 20.

Je pense qu'il n’y a pas de litige autour du fait que les Masubia ont
cultivé Vile jusqu’en 1947, avec les quelques solutions de continuité
imposées par le climat. Je pense que les éléments de preuve présentés éta-
blissent que, de 1890 à 1947, la culture de l’île, pendant les périodes où
celle-ci n’était pas inondée, était systématique.

36. Les puissances coloniales étaient étroitement tributaires de l’auto-
rité des chefs sur le plan local de sorte que les revendications et les déci-
sions des chefs ne leur étaient pas indifférentes.

Que devons-nous en déduire?

Il ne s’est peut-être pas agi de l’occupation pratiquée par un gouver-
nement souverain, comme cela doit être le cas pour pouvoir acquérir un
titre par prescription contraire, encore que l’on puisse presque adhérer à
pareille interprétation. Mais il s'agissait d’une occupation du terrain dont

20 Contre-mémoire de la Namibie, vol. I, p. 40, par. 83.

123
ÎLE DE KASIKILI/SEDUDU (OP. DISS. WEERAMANTRY) 1165

l'administration des deux côtés n’était pas inconsciente. Si cette occupa-
tion transgressait le traité de 1890, on aurait pu s'attendre à ce que le
Gouvernement botswanais ou bien ses prédécesseurs protestent officiel-
lement, ou tout au moins fassent savoir que les Masubia étaient simple-
ment tolérés. Or, rien n'indique que le Botswana ait agi en ce sens.

Comment les contemporains interprètent le traité ainsi que le montre
la conduite des Parties

37. Aux fins d'apprécier comment les Parties interprètent le traité, je
vais à présent examiner les éléments de fait présentés à la Cour au sujet
de la conduite officielle des deux administrations. Ce faisant, je souligne
que ce qui est le plus important du point de vue de la question juridique
que j'étudie, c’est l'accord à ce sujet des deux administrations (common
understanding) pendant les années qui ont suivi immédiatement la conclu-
sion du traité et non pas pendant les périodes qui se situent un demi-siècle
ou davantage après ladite conclusion.

38. Les changements intervenus plus tard dans les positions officielles,
par exemple en 1947 ou plus tard encore, ne renseignent pas beaucoup
sur la façon dont les Parties interprétaient le traité à l’époque où il a été
conclu ou bien peu de temps ensuite. De nouvelles orientations poli-
tiques, et aussi des modifications de la configuration du pouvoir politique
sont sans doute intervenues un demi-siècle plus tard ou davantage après
la conclusion du traité, étant donné la façon dont la région s’est radica-
lement transformée. C’est pourquoi je ne conclus pas comme le fait la
Cour que les événements qui se sont déroulés entre 1947 et 1951 et
d’ailleurs par la suite aussi sont révélateurs de l’absence d’accord?!.

Preuves de l'entente (common understanding)

39. Compte tenu de la nature de l’occupation de l’île par les Masubia,
comme nous l'avons vu plus haut, j’expose succinctement ci-après ce que
l'on peut déduire des éléments qui nous ont été présentés en ce qui
concerne l'entente (common understanding ) relative à l'interprétation du
traité dans les années qui ont immédiatement suivi sa conclusion. Je com-
mence par certaines des constatations que la Cour énonce au para-
graphe 62 de l'arrêt.

— Jusqu'en 1947, aucune divergence de vues n’avait surgi entre, d’une
part, la puissance administrant la bande de Caprivi et, d’autre part, le
Bechuanaland au sujet de la frontière dans la région de l’île de Kasi-
kili/Sedudu.

— Il semble que, compte tenu des cartes alors disponibles, la frontière
était jusque là supposée se situer dans le chenal sud du Chobe.

21 Arrêt, par. 63.

124
ÎLE DE KASIKILI/SEDUDU (OP. DISS. WEERAMANTRY) 1166

— En 1948, un administrateur local du Caprivi et un administrateur
local du Bechuanaland seront parvenus à la conclusion conjointe que
le chenal principal était le chenal nord mais, en même temps, ils ont
tous les deux constaté que l’île était cultivée depuis 1907 au moins par
des membres de tribu de la bande de Caprivi sans objection des auto-
rités du Bechuanaland et que cette situation perdurait.

— C'est ensuite que les autorités supérieures du Bechuanaland ont consi-
déré, après avoir consulté Londres, que la frontière se situait dans le
chenal nord.

Il est difficile de se servir de cette action ultérieure qui a lieu près de
soixante ans après la date de la conclusion du traité pour nous aider à
établir comment les Parties interprétaient le traité, d’autant que leur com-
portement antérieur est révélateur d’une autre interprétation.

40. Il faut également tenir compte des éléments ci-après

— l'utilisation et l'occupation de l’île par les Masubia étaient aussi inten-
sives que le permettaient le sol et le climat;

— cette exploitation et cette occupation par les Masubia se tradui-
saient même par la présence d’un chef, d’une communauté de vil-
lage bien organisée et d’une école, éléments fort importants quand
nous songeons que cette occupation n'a jamais été contestée par
une administration dont les successeurs prétendent qu'il s'agissait
de leur territoire, mais n’ont pas soulevé d’objection contre
cette occupation jusque près de soixante ans après la conclusion
du traité;

— Yun des premiers actes à l’actif du premier résident impérial alle-
mand, Streitwolf, a été de mettre en place le chef masubia Chikama-
tondo, et de lui confier la responsabilité de la région, à charge pour le
chef d'en répondre devant lui??;

— plus tard, le chef masubia lui-même a vécu sur Vile et y a rendu la
justice.

Comme je l’ai déjà dit, quand le Botswana soutient que la thèse de la
«conduite ultérieure» est fondée sur la prescription acquisitive’, il ne
tient pas compte du fait qu'il s’agit en fait de deux thèses distinctes. Les
éléments qui éclairent comment le traité était interprété à l'époque de sa
conclusion peuvent être examinés tout à fait à part du rôle qui peut leur
être imputé en faveur de la prescription acquisitive.

41. C’est pourquoi il existe suffisamment d'éléments permettant de
conclure à une entente des Parties au traité au sujet de l'interprétation de
celui-ci, entente dont témoigne leur pratique pendant près d’un demi-
siècle, laquelle établit que lesdites Parties considéraient la limite sud
du fleuve Chobe comme son chenal principal.

2? Mémoire de la Namibie, vol. I, p. 9, par. 28.
23 Réplique du Botswana, vol. I, p. 55, par. 157.

125
ÎLE DE KASIKILI/SEDUDU (OP. DISS. WEERAMANTRY) 1167

Les thèses contraires

42. Le Botswana présente certains faits qui, d’après lui, témoignent de
la non-reconnaissance de la souveraineté de la Namibie: il convient à pré-
sent d'examiner ces faits.

a) Le rapport Eason, 1912

43. Le Botswana s'appuie beaucoup sur le rapport dans lequel le capi-
taine Eason déclare qu’«incontestablement, ... le chenal nord devrait être
considéré comme le chenal principal». A cette date-là, par conséquent, la
question précise qui est actuellement la question litigieuse a justement été
portée à l’attention des autorités officielles, assortie d’une recommanda-
tion catégorique aux fins d’une revendication formelle. Nous sommes en
droit de penser que cette affirmation aura été officiellement prise en
considération. Mais aucune revendication n’a été formulée. Nous pou-
vons raisonnablement en déduire que les autorités supérieures ont exa-
miné cette recommandation et ont décidé après réflexion de ne pas lui
donner suite.

Voilà qui revient à confirmer la position de la Namibie plutôt qu’à la
récuser. En outre, les instructions données à Eason par le lieutenant-co-
lonel Panzera, le commissaire résident au Bechuanaland, révèlent que les
autorités du Bechuanaland étudiaient en fait la question et cherchaient à
déterminer où se situait le chenal principal. Cela renforce la conclusion
ci-dessus, à savoir que les autorités ont formellement décidé de ne pas
donner suite aux constatations de Eason, c’est-à-dire qu’elles ont admi-
nistrativement rejeté la recommandation formulée, visant à prétendre que
le chenal nord était le chenal principal.

Le colonel Panzera a dit, dans ses instructions à Eason, qu'on ne pou-
vait résoudre la question à l'étude qu’en suivant le chenal le plus profond
dans lequel le courant est le plus fort et que la largeur du chenal n'était
pas en cause. Les observations que Eason a faites pendant la saison sèche
ne peuvent guére étre conformes a ces directives, car, pendant la saison
séche, le courant est pratiquement inexistant dans les deux chenaux.
D’ailleurs, les observations de Eason ont été faites à la fin d’une période
de sécheresse exceptionnelle couvrant les douze mois précédents”4.

b) L'arrangement Trollope-Dickinson, 1951

44. Nous nous trouvons ici à plus de soixante ans après la conclusion
du traité, et ledit arrangement est donc moins révélateur de l’interpréta-
tion du traité qui avait cours à l’époque contemporaine que des éléments
puisés dans l’histoire plus proche de la conclusion du traité. J’étudie
néanmoins cet arrangement parce que le Botswana lui accorde beaucoup
d'importance.

24 Mémoire du Botswana, vol. IH], annexe 15, p. 226, par. 2.

126
ÎLE DE KASIKILI/SEDUDU (OP. DISS. WEERAMANTRY) 1168

Dans son mémoire, le Botswana, en effet, se fie beaucoup à ce qu’on
appelle un «rapport conjoint» du major Trollope, le magistrat sud-afri-
cain chargé de l'administration du Caprivi oriental, et Noel Redman, le
commissaire de district du protectorat du Bechuanaland. Il est dit dans ce
rapport, lequel ne motive pas les conclusions énoncées, que le chenal
principal se situe dans la voie d'eau qui engloberait l'île en question dans
le protectorat du Bechuanaland.

Pourtant, comme c’était déja le cas avec le rapport Eason, certaines cir-
constances Ôtent à l’opinion des auteurs du rapport une bonne partie de
son poids.

i) Aprés réception de ce rapport conjoint, les deux gouvernements ne
règlent pas pour autant la question en suspens, mais les deux inté-
ressés «admett[ent] ne pas être du même avis sur le problème juri-
dique relatif à l’île de Kasikili»?. Il n’est donc réalisé aucun pro-
grès par rapport à la situation antérieure.

ii) Trollope lui-même soulignait que l’utilisation et l'occupation de l’île
indiquaient que l'île faisait partie de la bande de Caprivi*f.

ii) Les conseillers juridiques du protectorat du Bechuanaland ont, sem-
ble-t-il, tenu pour acquis que l’île n’avait jamais été considérée comme
une partie du protectorat du Bechuanaland et par conséquent serait
«réputée ne pas être incluse et n’a[yant] jamais été incluse dans le
protectorat [du Bechuanaland]»?’. On ne peut guère rejeter de façon
plus catégorique la position défendue par le Botswana.

iv) Le rapport laisse délibérément sans réponse la question de savoir
quelle incidence le fait que l’île est utilisée par les membres des tribus
du Caprivi depuis 1907 peut avoir sur la propriété de l’île.

c) Les discussions de 1984-1986 à la suite de l'incident du 24 octobre
1984 où des coups de feu ont été tirés

45, Je n’ai guère besoin d'examiner ces entretiens car ils se déroulent
quasiment un siècle après la conclusion du traité et ne peuvent guère
éclairer comment le traité était interprété à l’époque de sa conclusion.

46. Finalement, il semble que les tribus du Caprivi aient depuis fort
longtemps cultivé l’île de Kasikili/Sedudu sans que les autorités des pos-
sessions britanniques situées au sud aient jamais officiellement protesté ni
affirmé leurs droits. Le droit de ces tribus du Caprivi d'utiliser l’île n’a
jamais été contesté, non seulement par les autorités du Bechuanaland,
mais encore par les tribus du Bechuanaland elles-mêmes — ainsi que le

25 Contre-mémoire de la Namibie, vol. IV, annexe 71, par. 7a). Cette conclusion
découle de la correspondance entre Trollope et Dickinson, le successeur de Redman,
lesquels ont conclu un gentlemen's agreement dans lequel ils ont ensemble décidé de
laisser toute la question retomber dans l’oubli (ibid., par. 8 et annexe 73, par. 4).

26 Contre-mémoire de la Namibie, vol. I, p. 47, par. 104.

27 Mémoire du Botswana, vol. IT, annexe 28, par. 3 6) ; contre-mémoire de la Namibie,
vol. I, p. 48, par. 104.

127
ÎLE DE KASIKILI/SEDUDU (OP. DISS. WEERAMANTRY) 1169

relevait le secrétaire chargé des affaires extérieures d’ Afrique du Sud dans
la réponse qu’il adressait le 14 février 1949 au secrétaire administratif
auprès du haut commissaire pour le Bechuanaland”®.

47. L'accord (understanding) sur le fait que l’île ne faisait pas partie
du territoire botswanais semble avoir été si profondément ancré qu'il a
continué de s'imposer pendant les années qui ont suivi immédiatement
l'accession à l'indépendance du Botswana. Nous disposons d’un témoi-
gnage important à cet égard avec la décision d’un magistrat botswanais
qui, en 1972 (soit six ans après l’indépendance du Botswana) a acquitté
trois hommes des tribus du Caprivi qui avaient été arrêtés sur l’île de
Kasikili par des gardes-chasse du parc national du Chobe et détenus a
Kasane pendant cinq jours. D’après les dépositions sous serment présen-
tées par la Namibie, le magistrat a critiqué les gardes-chasse pour avoir
arrêté ces hommes sur territoire caprivien ?°.

48. Le Botswana nie l'incident, déclarant qu’il repose exclusivement sur
les déclarations sous serment des personnes accusées. Quoi qu'il en soit, on
a confirmation qu’un incident de cette nature s’est produit avec le fait qu’en
1973, l'Afrique du Sud a envoyé une note de protestation au président du
Botswana parce que des fonctionnaires botswanais armés avaient pénétré
sur ce que l’Afrique du Sud appelait «le territoire du Caprivi oriental» #, et
avec le fait en outre que le Botswana n’a pas répondu à cette communica-
tion alors que l'Afrique du Sud procédait pourtant à une enquête sur
place*!. La question avait donc reçu une suite administrative officielle
puisque l’Afrique du Sud adressait une note au président du Botswana, et
le Gouvernement botswanais n’a pas affirmé ses droits à cette occasion.

Nous sommes trés loin ici de la réaction judiciaire et/ou gouvernemen-
tale que nous aurions constatée si la position officielle au Botswana avait
été que le territoire en cause était botswanais.

49. Ces faits suffisent à montrer où l’on situait officiellement le chenal
principal pendant toute la période allant d’une date relativement proche de
la conclusion du traité à une date se situant même après l'indépendance.

Ce qu'il faut tout particulièrement relever dans cet ensemble de prises
de position officielles, c'est que les Masubia, pendant près d’un demi-
siècle, se sont très ouvertement rendus sur l’île pour l’habiter et la cultiver
dès que les conditions climatiques le permettaient et qu’il était possible de
traverser le fleuve. Les Masubia agissaient ainsi sans qu'aucune autorité
extérieure ait reconnu leur titre, parce que cela faisait partie de leur mode
de vie traditionnel. Le fait était parfaitement connu dans la région, et cer-
tainement connu en particulier des administrateurs qui en avaient offi-
ciellement la charge.

28 Mémoire de la Namibie, vol. IV, annexe 65; relevé également dans l’arrêt de la Cour,
au paragraphe 59.

29 Contre-mémoire de la Namibie, vol. IL, annexe 24; contre-mémoire de la Namibie,
vol. I, p. 42-44, par. 87-90.

30 Contre-mémoire de la Namibie, vol. IJ, annexe 26.

31 Jbid., annexe 27.

128
ÎLE DE KASIKILI/SEDUDU (OP. DISS. WEERAMANTRY) 1170

50. Sur cette toile de fond, il est bien difficile de concilier l'absence
d’opposition de la part d’une autorité étatique revendiquant le territoire
et une interprétation du traité ne situant pas l'île dans le territoire rele-
vant de la Namibie — c’est-à-dire qu’il faut présupposer que, des deux
côtés, on acceptait l’idée que le «chenal principal» était, aux fins du
traité, le chenal sud.

Bref, quand on cherche à comprendre une expression utilisée dans le
traité qui est susceptible de recevoir deux interprétations, tous ces com-
portements indiquent de façon quasi déterminante la façon dont les auto-
rités des deux côtés de la frontière comprenaient et interprétaient l'accord.
Cette façon de comprendre et d’interpréter l’accord indique clairement
que l’île était censée, sans la moindre objection ni prétention contraire,
faire partie de la bande de Caprivi.

51. Je souligne à nouveau que je me sers des éléments présentés au
sujet de l’utilisation, de occupation de l’île et de l'absence de protesta-
tion de la part de l’autorité étatique rivale exclusivement pour m'aider à
comprendre les dispositions du traité, parce que celui-ci est empreint
d’une ambiguïté qu’il faut lever. Je ne me sers pas de ces éléments pour
établir un titre de souveraineté par prescription. Je tiens à souligner tout
particulièrement qu'il ne s’agit pas d’éléments autorisant à modifier les
dispositions du traité. Il s’agit exclusivement d’éléments à partir desquels
il est possible d'interpréter et de mieux comprendre les dispositions du
traité.

La Namibie soutient par ailleurs, quant à elle, que ces éléments cons-
tituent un titre indépendant de souveraineté sur Vile sous l'effet de
l’acquiescement, de la reconnaissance et de la prescription mais, pour ma
part, ainsi que je l’ai expliqué plus haut, je n’ai pas lieu d'examiner cette
thèse.

 

L’ambivalence des autres critères

52. Plusieurs critères ont été présentés au cours du débat qui permet-
traient de déterminer le chenal principal. Il s’agit en particulier de la navi-
gabilité, de la notion de thalweg, de la profondeur moyenne la plus forte,
de la profondeur à l'endroit le moins profond, du plus grand volume
d’eau, et du débit.

Je formulerai à ce sujet quelques observations.

La navigabilité en tant que critère d'interprétation du « chenal principal »

53. Certains arguments solides permettent, semble-t-il, de dire qu’en ce
qui concerne le fleuve à l'étude, c’est-à-dire le fleuve Chobe, la navigabi-
lité n’est pas un critère valable quand il faut établir où se situe son chenal
principal.

Il faut se rappeler qu’à l’époque en question, il n'existait pas de
méthode uniforme de désigner ou de comprendre les frontières fluviales.
Par exemple, comme la Namibie le signale dans son contre-mémoire, on

129
ÎLE DE KASIKILI/SEDUDU (OP. DISS. WEERAMANTRY) 1171

trouvait dans les traités situant en Afrique des frontières dans des fleuves,
toute une série d’expressions:

1884 — «en remontant le cours du Limpopo...»
1891 — «le centre du chenal de la [rivière] Ruo»,
«suit le milieu du chenal de cette rivière [Aroangwa]»,
«le centre du chenal principal du Sabi»,
1898 — «la ligne médiane du fleuve [Niger]»,
1899 — «le centre de la rivière Ruo vers l’amont»,
«suit la rivière Malosa vers l’amont»,
1911 — «la ligne du thalweg de ces rivières [des rivières Ruo et Shiré]»,
1912 — «le centre du chenal du fieuve Gaeresi»,
1926 — «la ligne médiane de la Kunene, c'est-à-dire la ligne équidistante
des deux rives».

Certains de ces fleuves étaient navigables, d’autres non. Le Chobe était
pour l'essentiel non navigable. Il n'existait pas de règle fixe d’interpréta-
tion permettant d'apprécier la navigabilité au moyen de ces diverses
expressions. Se servir de la navigabilité en tant que critère applicable sans
discrimination à tous les fleuves frontières, que le fleuve soit navigable ou
non, ne paraît donc pas valable.

54. Il faut se souvenir ici que l'empire colonial allemand voulait avoir
accès au Zambèze. C'était un principe chez toutes les puissances colo-
niales de vouloir exercer la plus grande liberté de mouvement possible, à
destination de leurs territoires, en provenance de ces territoires et à
l’intérieur des territoires également. Mais il s'agissait à l’époque d’une
notion plutôt abstraite, puisque le Zambéze n’était pas navigable, tout au
moins à proximité de son confluent avec le Chobe, et que la naviga-
bilité du Chobe sur toute sa longueur et pour la plus grande partie de
l’année n'était pas même envisageable.

55. En outre, utiliser la navigabilité comme critère ne répond pas au
principe suivant lequel il faut donner aux termes utilisés leur sens ordi-
naire. Je ne donnerai par conséquent pas aux termes «le chenal princi-
pal» un sens qui relève de la notion de navigabilité, car ce n'était certai-
nement pas le sens auquel les auteurs du traité songeaient en premier.

56. En ce qui concerne la navigation, il faut relever que, jusqu'en 1914
même, toute la circulation qui avait lieu sur le Chobe était assurée par des
pirogues ou mekoro, et que même les administrateurs coloniaux ne se ser-
vaient pas de meilleures embarcations. En outre, il n’existe aucune
preuve d’une navigation commerciale régulière à horaires fixes à l’époque
de la conclusion du traité. Et il faut attendre les années quarante
pour que soit inaugurée l’entreprise de transport de bois d’ceuvre de

32 Contre-mémoire de la Namibie, vol. J, p. 26-27, par. 57, où sont cités des exemples
tirés de l'ouvrage de Ian Brownlie, African Boundaries: A Legal and Diplomatic Ency-
clopaedia, 1979.

33 Réponse du Botswana à la question n° 1 de M. Fleischhauer.

4 Jbid.

130
ÎLE DE KASIKILI/SEDUDU (OP. DISS. WEERAMANTRY) 1172

W. C. Ker, dont on a tant parlé, pour avoir une première tentative d’utili-
sation du Chobe comme moyen de transport. Mais on n’est pas certain
que Ker ait en fait vraiment organisé ce service et la Namibie, en répondant
à une question du président Schwebel, a déclaré ne pas avoir pu trou-
ver de preuve que W. C. Ker ait jamais en fait transporté du bois
d'œuvre par le chenal nord.

57. Voilà pourquoi on ne peut donc pas accorder à la navigation
l'importance d’un critère d'appréciation. Je prends note aussi à cet égard
de la réponse faite par la Namibie à M. Fleischhauer: la Namibie dit
n’avoir pas trouvé une seule mention d'un bateau de quelque type que ce
soit qui, à un moment ou à un autre de l’histoire à ce jour, ait jamais
emprunté le Chobe sur toute la longueur qui délimite la frontière entre la
Namibie et le Botswana.

La possibilité de recourir à la navigabilité pour déterminer où se situe
le chenal principal du fleuve est donc limitée.

La notion de thalweg

58. On a beaucoup discuté devant la Cour de l’applicabilité de la
notion de thalweg à la présente instance. Pour le Botswana, le thalweg est
l’un des critères permettant d'identifier le chenal principal, le thalweg
étant défini comme étant «le chenal qui se prête le mieux à la navigation
des bateaux qui descendent un cours d’eau en période d’étiage» *.

Cette thèse met en évidence la question de savoir si le terme était utilisé
dans le traité de 1890 comme synonyme de «centre du chenal principal»,
ou bien s’il revêtait un sens indépendant. Pour moi, le terme «thalweg»
utilisé dans le traité ne revêtait en l’occurrence aucun sens technique,
mais, quand bien même il en aurait eu un, ce sens aurait joué en faveur de
la Namibie.

a) Applicabilité de la notion

59. S’il faut recourir à la notion de thalweg pour interpréter un traité
conclu en 1890, il faut avant tout s’assurer que les aspects techniques du
concept étaient généralement reconnus à l’époque. On ne peut pas se ser-
vir de notions complexes mises au point ultérieurement pour interpréter
un traité conclu il y a plus d’un siècle.

Dans ses écritures, la Namibie cite 47 auteurs de renom qui ont parlé
de la notion de thalweg entre 1820 et 1930. Ces auteurs donnent toute
une gamme d’avis: le thalweg ne doit être la frontière que dans les fleuves
navigables; ce doit être la frontière dans tous les fleuves; la notion n’est

35 Mémoire du Botswana, vol. I, p. 89, par. 205, citant Julius Hatschek, Outline of
International Law, traduit par C. A. W. Manning, 1930, p. 130.
36 Voir contre-mémoire de la Namibie, vol. I], annexe 9.

131
ÎLE DE KASIKILI/SEDUDU (OP. DISS. WEERAMANTRY) 1173

pas du tout applicable; elle a le méme sens que la ligne médiane; ce n’est
pas un principe genéralement reconnu; ou bien c’est un principe qui
relève encore de lege ferenda. Et l’on trouve un écho de cette incertitude
dans les actes de l'Institut de droit international, en 1887, quand De Mar-
tens, le rapporteur de la section consacrée aux voies d’eau internatio-
nales, n’a pas pris la notion en compte dans son projet car, disait-il,
«ce principe n’est pas généralement reconnu» *?.

60. On peut déduire de tout ce qui précède que la notion de thalweg ne
représentait pas un principe assez largement accepté à l’époque pour
modifier le sens normal des termes utilisés dans le traité.

Quoi qu’il en soit, même si cette notion de thalweg était censée être
applicable, ses incidences ne joueraient pas nécessairement en faveur du
Botswana, comme je vais le montrer ci-après.

b) /ncidences de la notion

61. Même si le principe était applicable, les experts sont très nombreux
à dire que la notion de thalweg porte non seulement sur la profondeur
mais aussi sur le débit ou le courant du fleuve. Pour certains d’entre eux
d’ailleurs, les considérations de profondeur passent même après les consi-
dérations de débit ou de courant.

D'après Westlake, par exemple, le thalweg est «la voie empruntée par
les bateaux qui descendent la rivière, c’est-à-dire, là encore, celle où le
courant est le plus fort».

L. F. von Neumann, de même, définit le thalweg comme «la ligne sui-
vie par les navires descendant le fleuve, plus précisément le centre du cou-
rant descendant » ?.

D’autres experts qui sont publiés à peu près à la même époque sont
également à citer: Fiore, par exemple, parle de la ligne «où les eaux sont
les plus profondes et les plus rapides» associant ainsi les notions de
profondeur et de courant.

62. Il n’est pas difficile de percevoir la raison pour laquelle il faut asso-
cier profondeur et courant dans la notion de thalweg, car la voie de la
«descente», son sens littéral, était pour les bateaux la voie du courant le
plus fort et non pas nécessairement la voie du chenal le plus profond.

37 Annuaire de l'Institut de droit international (1887-1888), vol. IX, p. 173.

38 J. Westlake, International Law, première partie, Peace, 1904, p. 141. Westlake fait
observer qu’autrefois, les spécialistes considéraient que la ligne du milieu du fleuve était
véritablement la frontière, conformément au droit romain concernant la délimitation des
biens fonciers, et que le thalweg aurait été proposé pour la première fois au congrès de
Rastatt (1798-1799).

#9 L. F. von Neumann, Grundriss Des Heutigen Europdischen Vélkerrechtes, 3° ed.,
1885, p. 45 {traduction du Greffe].

40 Pasquale Fiore, Le Droit International, traduit de l'italien par A. Chrétien, 1890,
p. 205. Une édition ultérieure souligne l’idée de débit car le thalweg est la ligne déterminée
par «la partie médiane du courant et précisément suivant le cours de l’eau qui se meut
avec le plus de rapidité» (édition de 1911. p. 503, traduction de C. Antoine).

132
ÎLE DE KASIKILI/SEDUDU (OP. DISS. WEERAMANTRY) 1174

Bien entendu, la profondeur jouait également un rôle important dans
l'ensemble de facteurs d’où le courant le plus fort est issu.

63. Il faut aussi accorder de importance au fait que la ligne repré-
sentée est la ligne de la «descente», c’est-à-dire celle des navires qui des-
cendent vers l'aval du fleuve, ceux qui ont besoin au plus haut point
d'exploiter le courant maximum. Par opposition, les navires qui se diri-
gent vers l’amont du fleuve doivent remonter le courant le plus faible —
conclusion que Westlake formule très clairement}.

64. S'agissant des deux chenaux du Chobe, il est clair qu'il ne faut nul-
lement faire abstraction du chenal sud quand il est question d'exploiter le
fleuve à des fins de navigation. Les exploitants des fleuves savent parfai-
tement quel chenal il convient d'utiliser pour descendre le cours d’eau.
Or, le nombre de bateaux empruntant le chenal sud paraît être très supé-
rieur au nombre de bateaux empruntant le chenal nord. Les exploitants
sont les mieux placés pour savoir quel est le chenal le plus rapide, et ce
n'est pas un hasard si les bateliers sont si nombreux à choisir le chenal
sud.

A en juger également par ce critère, le chenal sud devient alors un
excellent concurrent au rang de chenal principal du Chobe.

Il n’est pas indifférent non plus de constater que, si les bateaux trans-
portant des touristes empruntent à peu près exclusivement le chenal sud,
certains des bateaux empruntent le chenal nord quand ils reviennent de
Kasane*? — ce qui indique que, dans ce chenal, le courant est lent et se
prête à la remontée du fleuve.

65. Il ne faut pas oublier non plus que la profondeur moyenne ne peut
pas être le seul critère de navigabilité. Un fleuve très profond le long d’un
chenal très étroit se prêterait fort mal à la navigation si les rives de ce
chenal profond sont très abruptes et que leur rebord est très peu profond
de part et d’autre du fossé étroit qui est particulièrement profond. Les
bateaux, notamment les bateaux à fond plat, ne pourraient pas emprun-
ter ce chenal, aussi profond qu'il soit. Comme le fait observer la Namibie
dans son contre-mémoire, «le passage par un chenal est fonction de son
point le moins profond, car toute embarcation doit pouvoir franchir ce
point pour traverser le chenal».

66. Des obstacles de cette nature empêchent d'utiliser librement le
chenal nord — en particulier la barre sablonneuse à l’entrée du chenal.
Par opposition, le chenal sud est sur toute sa longueur assez profond
pour accueillir les bateaux à fond plat qui l'empruntent toute l’année,
en toute saison. En outre, le chenal sud ne s’assèche pas complètement
pendant la saison sèche, si l’on tient compte des calculs du professeur
Alexander“.

 

41 Westlake, supra, p. 141: voir également contre-mémoire de la Namibie, p. 33, note
103.

42 Contre-mémoire de la Namibie, vol. I, p. 19, par. 45.

4 Jbid., par. 46.

4 Jbid., p. 20, par. 47. Voir rapport supplémentaire, section 12.

133
ÎLE DE KASIKILI/SEDUDU (OP. DISS. WEERAMANTRY) 1175

Les éléments de preuve scientifiques

67. Si l'expression «chenal principal» avait été utilisée dans un traité
contemporain et que nous devions en établir le sens authentique, des
moyens de preuve scientifiques sur la profondeur, par exemple, le volume,
la largeur, le débit nous aideraient considérablement. Mais le traité à
l'étude a plus de cent ans et même si la profondeur, le volume, la largeur

_et le débit sont demeurés les mêmes dans le temps, les critères scienti-
fiques modernes ne sont pas les instruments appropriés pour établir ce
qui représentait aux yeux de tous le chenal principal il y a cent ans.

J'ai par conséquent beaucoup de mal à formuler une conclusion défi-
nitive qui se fonde en l’espèce sur des moyens de preuve scientifiques.

68. En premier lieu, le cas de figure est extrêmement complexe et, vu
dans son ensemble, fait appel à des avis opposés de la part d’experts éga-
lement fiables et compétents dans les divers domaines à explorer. D’après
les données communiquées à la Cour, il est possible de défendre de façon
plausible les deux thèses, ce qui ne manque pas de créer la perplexité en
dépit de tous les renseignements apportés par les experts.

69. En deuxième lieu, je doute beaucoup que le problème porté devant
la Cour puisse de toute façon être résolu par des moyens scientifiques.
Nous sommes confrontés à la question de savoir quel est le sens d’une
expression utilisée par les Parties, et il faut établir ce sens non pas à l’aide
de statistiques quantitatives concernant le volume, le débit, la profon-
deur, mais plutôt grâce à la façon dont les Parties comprenaient elles-
mêmes à l’époque le langage apparemment simple qui est utilisé dans
le traité. I] s'agissait d’une interprétation non technique, qui n’était pas
tributaire d’un avis scientifique d’expert ni de données quantitatives
précises.

70. En troisième lieu, même s’il était possible d’utiliser des moyens de
preuve scientifiques, ce serait par des critères juridiques qu'il faudrait
déterminer quel aspect, le cas échéant, de la masse de données scienti-
fiques présentées à la Cour devrait être déterminant. Or, il n’existe pas
de principes juridiques parfaitement définis à utiliser en l’occurrence
qui prendraient le pas sur les principes d’interprétation déjà examinés.

71, En quatrième lieu, il n’existe pas de principe précis permettant
d'établir un ordre de priorité parmi les divers critères scientifiques pro-
posés: le volume (c’est-à-dire importance du débit), la rapidité du débit,
la profondeur moyenne, et la profondeur au point le plus proche de la
surface. Ce n’est pas un principe scientifique mais des éléments non scien-
tifiques qui vont déterminer le choix du critère décisif. En outre, on abou-
tit à des résultats différents en fonction du critère retenu.

Les éléments de preuve cartographiques
72. Les cartes des deux administrations étayent l’idée qu’à l’époque

qui suit la mise en vigueur du traité, on comprenait celui-ci comme ayant
pour effet que le bras du fleuve constituant la frontière était celui qui

134
ÎLE DE KASIKILI/SEDUDU (OP. DISS. WEERAMANTRY) 1176

situait l’île en territoire namibien. D’ailleurs, la Cour a constaté* que les
cartes publiées après la conclusion du traité de 1890, lorsqu’elles figu-
raient la frontière, Pont placée pendant un certain nombre d’années dans
le chenal sud. La carte du Bechuanaland de 1933 et la carte d'Afrique du
Sud de 1949 sont au nombre de ces cartes.

73. Bien entendu, les cartes revêtent plus ou moins d’autorité suivant
leur origine et les conditions dans lesquelles elles ont été établies. En
outre, leur échelle est souvent si petite qu’elles ne montrent pas toujours
clairement la région qui fait l’objet du différend alors que d’autres cartes
sont assez grandes pour indiquer la zone litigieuse assez en détail.

Sur les seize cartes de l’atlas de la Namibie, certaines sont justement
d'une échelle trop faible pour montrer l’île de Kasikili/Sedudu, mais
douze d’entre elles sont assez grandes pour que l'île y figure et elles
montrent toutes que Vile fait partie de la Namibie, en ce sens qu'elles
indiquent que c'est le chenal sud qui est la frontière internationale.

Il importe de constater que, parmi les cartes qui situent la frontière
dans le chenal sud, figurent plusieurs cartes en forme de croquis du pro-
tectorat du Bechuanaland qui ont été publiées par le ministère britan-
nique des colonies entre 1912 et 1914 — un fait que le Botswana admet
dans son mémoire et cité dans le contre-mémoire de la Namibie“?.

Sur les dix-neuf rapports du ministère des colonies qui contiennent des
cartes, quinze d’entre elles situent la frontière du côté de la rive sud du
Chobe et quatre, du côté de la rive nord.

74. Le poids de l’arithmétique n’a pas autant d'importance que le fait
que, dans aucune de ces cartes — pas seulement dans celles qui consti-
tuent la majorité — les frontières ne sont indiquées de façon à situer le
territoire litigieux à l’intérieur de l’autre Etat. Voilà qui est fort peu com-
patible avec l’idée que le traité visait à faire du chenal nord le chenal prin-
cipal. Cette statistique étaye plutôt l’idée que le traité n’était certainement
pas interprété comme situant l’île en question dans le territoire du Bechua-
naland — c’est-à-dire que les Parties l’interprétaient comme situant le
chenal principal dans le chenal sud. I] faut surtout retenir parmi les cartes
britanniques la carte officielle de 1933 utilisée jusqu’en 1965, un an avant
l'indépendance, qui figure l’île dans la bande de Caprivi*.

75. De même, la Namibie bénéficie d’un certain nombre de cartes offi-
cielles du côté allemand qui, elles aussi, situent la frontière dans le chenal
sud. Il convient de citer notamment la carte de Seiner, la carte principale
à grande échelle que les fonctionnaires allemands ont utilisée à Berlin et

45 Arrêt, par. 85.

4 Mémoire du Botswana, vol. I, par. 270-272.

47 Contre-mémoire de la Namibie, vol. I, p. 63, par. 141.

48 Carte GSGS 3915 de 1933, carte IX de l’atlas de la Namibie: voir également mé-
moire de la Namibie. vol. I, p. 125. par. 305.

135
ÎLE DE KASIKILI/SEDUDU (OP. DISS. WEERAMANTRY) 1177

sur le terrain depuis la date de sa publication jusqu’à la fin de la présence
allemande en Namibie, L'Allemagne a adressé cette carte au ministère
des affaires étrangères britannique (Foreign Office) au cours des négocia-
tions de 1909-1914 concernant la frontière sud de la bande de Caprivi.
Sur cette carte, la frontière situe très clairement l’île de Kasikili en terri-
toire namibien. Il en va de même avec la carte de von Frankenberg°. Et
il en va de même encore avec la carte officielle d'Afrique du Sud de
19491, c’est-à-dire la carte principale que l'Afrique du Sud a utilisée jus-
qu’à l'indépendance de la Namibie.

76. Les moyens de preuve cartographiques me paraissent donc être
favorables à la position de la Namibie, et conforter la façon dont les
Parties ont compris le traité à l’époque de sa conclusion, comme je l’ai dit
plus haut dans la présente opinion.

L'utilisation équitable des fleuves frontières aux fins de la navigation

77. C’est un principe important du droit des voies d’eau que des fac-
teurs d'équité jouent eux aussi un rôle de premier plan dans la détermina-
tion des frontières fluviales dès lors qu’il peut y avoir divergence d’opi-
nion à cet égard”.

Les cours d’eau sont principalement utilisés pour la navigation, pour le
transport, et parce qu'on a tout particulièrement besoin de les emprunter
pour descendre jusqu’à leur embouchure. C’est probablement de là que
procède le principe du thalweg, dont j’ai déjà parlé.

Mais il existe un autre facteur qui est pertinent à cet égard. Comme la
grande majorité de la circulation des touristes, c’est-à-dire de la circula-
tion la plus importante sur les deux chenaux, emprunte le chenal sud, il y
a là une source de recettes qui intéresse fortement les deux pays.

Une frontière fluviale est censée donner aux deux Etats riverains la
possibilité d'exploiter le fleuve frontière sur un pied d’égalité et d’en tirer
les mêmes profits. S'il est décidé que la frontière se situe dans le chenal ne
convenant pas à la circulation de la grande majorité des bateaux utilisant
le fleuve, les deux Etats ne seront pas en mesure d’exploiter équitable-
ment le fleuve. Décider en l’espèce que c’est le chenal nord qui constitue
la frontière va, en privant la Namibie de l’utilisation du chenal sud, cau-
ser à la Namibie une perte beaucoup plus grande que celle que subirait le
Botswana s’il était décidé que c’est le chenal sud qui est la frontière,
auquel cas le Botswana serait privé uniquement de l’utilisation du chenal
nord, lequel est relativement beaucoup moins intéressant.

49 Mémoire de la Namibie, vol. 1, p. 121, par. 294; voir également contre-mémoire de la
Namibie, p. 69, par. 155.

50 Mémoire de la Namibie, vol. I, p. 123, par. 298-299; contre-mémoire de la Namibie,
vol. I. p. 70, par. 156.

5! Contre-mémoire de la Namibie, vol. I, p. 75, par. 162.

5? Sur le «soutien écrasant de la communauté internationale» pour la doctrine de
l'utilisation équitable et des limitations de la souveraineté territoriale en ce qui concerne
les frontières fluviales, voir M. Fitzmaurice, dans Legal Visions of the 21st Century,
Anthony Anghie et Garry Sturgess, dir. de publ., 1998, p. 428-436.

136
ÎLE DE KASIKILI/SEDUDU (OP. DISS, WEERAMANTRY) 1178

Cette utilisation importante du fleuve doit étre équitablement par-
tagée par les deux Etats riverains. Et cette utilisation est fondamentale
pour l’économie des deux pays. Comme la Namibie l’a dit à la Cour
lors de la procédure orale**, des dizaines de milliers de touristes
viennent du monde entier en Namibie pour se rendre dans ses parcs
animaliers, et il en va certainement de même du Botswana. Utiliser
le chenal sud pour voir la faune sur l’île de Kasikili/Sedudu figurera
naturellement en très bonne place sur le programme des touristes
dans les deux pays.

78. Les éléments de preuve dont nous sommes saisis indiquent que la
grande majorité des bateaux de touristes — y compris le redoutable Zam-
bezi Queen — n’empruntent pas le chenal nord. La plupart d’entre eux
empruntent le chenal sud. Mis à part le fait que nous avons là un signe
manifeste que le thalweg se situe dans le chenal sud, Vindication prête
également à une considération d'équité, qui est que les deux Etats rive-
rains doivent pouvoir exercer sur un pied d’égalité le droit d’utiliser cette
voie qui est la principale voie de navigation. Décider que c’est le chenal
nord qui est le chenal principal revient à priver la Namibie de la précieuse
possibilité d'utiliser le chenal sud qui peut supporter toute la circulation
que le chenal nord ne peut pas supporter. En revanche, s’il est décidé que
la frontière se situe dans le chenal sud, les deux Etats pourront utiliser sur
un pied d'égalité cette voie de navigation qui est la voie principale. La
perte ou l'inconvénient que le Botswana subit parce qu'il ne peut plus uti-
liser librement le chenal nord sera relativement mineur par rapport à la
perte que subit la Namibie si celle-ci ne peut plus utiliser le chenal sud.

La perte et l’inconvénient subis par le Botswana ne concerneront pas
pour l'essentiel la navigation, mais concerneront le tourisme et la
préservation de la faune: la perte et l'inconvénient s’expliqueront par le
fait que certains éléments de l’abondante faune habitant la rive botswa-
naise ont l'habitude de traverser le fleuve pour gagner l'île et que celle-ci
fait en un certain sens partie intégrante de la réserve animalière. C’est
cet aspect du problème qui est étudié dans ia partie B de la présente
opinion.

Conclusion concernant «le chenal principal»

79. Ma conclusion est par conséquent qu’il faut considérer le chenal
sud comme étant le chenal principal aux fins du traité de 1890. Dans ces
conditions, l’île de Kasikili/Sedudu fait de jure partie du territoire de la
Namibie.

Ayant abouti à cette conclusion, je suis tenu d’examiner certaines ques-
tions juridiques qui se posent nécessairement à la suite de pareille déci-
sion. Ces questions ne se posent pas sous cette forme dans le cadre de
l'arrêt de la Cour, mais il faut les examiner dans la présente opinion parce

 

53 CR99/10. p. 15. par. 18.

137
ÎLE DE KASIKILI/SEDUDU (OP. DISS. WEERAMANTRY) 1179

qu'elles sont la conséquence nécessaire de ma conclusion, qui est que le
chenal sud est le chenal principal. J’étudie ces questions juridiques dans la
partie B ci-aprés.

PARTIE B

Introduction

80. Ayant donc abouti a la conclusion que le chenal principal est le
chenal sud, et par conséquent que l’île de Kasikili/Sedudu doit être consi-
dérée comme faisant partie du territoire namibien, j’aborde à présent une
question qui découle de cette conclusion et qui va se poser en droit inter-
national avec une force croissante à l'avenir — s’agissant de la tension
qui va s'exercer entre les principes de la souveraineté territoriale et les
principes de la protection écologique qui font appel à une responsabilité
fiduciaire à l'égard des écosystèmes des Etats intéressés.

L’abondance de la faune dans la région en cause en fait un des parcs
animaliers {es plus prisés d'Afrique. Protéger cette région relève d’une
préoccupation internationale qu’il faut s’interdire de perdre de vue face
aux revendications opposées des Parties. D'où la portée de la responsa-
bilité judiciaire quand des questions d'environnement se posent de part et
d'autre des frontières tracées par la Cour.

D'ailleurs, la question a été évoquée au cours de la procédure orale, le
Botswana soutenant que:

«si la Cour devait se prononcer en faveur de la Namibie, cette déci-
sion aurait pour effet immédiat de faire disparaître les espèces sau-
vages de l’île, car elles y seraient chassées comme elles l’ont été dans
le reste du Caprivi. Ainsi, dans l'intérêt de la conservation et pour
toutes les autres raisons avancées par le Botswana en l'espèce … la
Cour devrait se prononcer en faveur du Botswana. Ce faisant, la
Cour adresserait à toute l’humanité, y compris aux Namibiens, un
message clair relatif à la conservation. » **

Le cas de figure évoqué ne constitue pas en soi un motif valable inci-
tant à statuer en faveur du Botswana, mais il soulève une idée grave qui
ne peut être ignorée.

81. Du moment que je situe l’île en territoire namibien, je me vois tenu
d'examiner l'argument, d'autant que le droit international moderne at-
tache un poids déterminant aux considérations environnementales, car il se
trouve désormais renforcé par des conventions comme la convention de
1992 sur la diversité biologique (dite convention sur la biodiversité) qui a
été signée et ratifiée par les deux Parties en la présente affaire et certaines
autres conventions comme la convention sur le commerce international
des espèces de faune et de flore sauvages menacées d’extinction (conven-

54 CR 99/6. p. 22.

138
ÎLE DE KASIKILI/SEDUDU (OP. DISS. WEERAMANTRY) 1180

tion CITES) et la convention de 1971 relative aux zones humides d’impor-
tance internationale, particulièrement comme habitat de la sauvagine
(convention Ramsar). Il est aujourd’hui possible de bien s’atteler a la
solution du problème évoqué par le Botswana grâce aux progrès qu’a
réalisés le droit international moderne avec la mise en place de régimes
conjoints consacrés à la conservation de sites importants du point de vue
écologique.

Le fait que l’entité à préserver est un «patrimoine commun» ou tout au
moins «une préoccupation commune»? de l’humanité, renforce l'obliga-
tion judiciaire à cet égard — obligation qui, bien entendu, va plus loin
que celle des géometres et des cartographes qui reproduisent les particu-
larités géographiques relevées sur le terrain.

Le droit international a aujourd’hui atteint un stade de développement
tel qu’il ne peut pas s'acquitter de façon mécanique de ses tâches de déli-
mitation de frontière. H ne peut pas interpréter et appliquer un traité
frontalier in abstracto, approche qui eut peut-être été praticable plus tôt.
Dans le domaine de l’environnement, la reconnaissance constamment
plus étendue des valeurs du patrimoine mondial empêche d'adopter une
attitude aussi rigide.

82. La présente instance nous apporte un cas de figure dont les tribu-
naux auront de plus en plus souvent à connaître. Le juriste n’a pas en
l'occurrence à s’aventurer en terre inconnue pour établir de nouvelles
règles, car il existe déjà de nombreux précédents. Mais il est, je crois, iné-
vitable que les tribunaux internationaux se trouvent à l'avenir saisis
d’autres cas de figure mettant également en cause des intérêts de caractère
universel qu’il faut préserver, et dans lesquels deux Etats au moins auront
à coopérer pour qu'il ne soit pas porté atteinte à un aspect important du
patrimoine universel de l'humanité.

83. Nous entrons dans une ère où la coopération active plutôt que la
coexistence passive devient une préoccupation centrale du droit interna-
tional, et il est donc inévitable que ces préoccupations retiennent de plus
en plus l'attention du juge. I est utile en l’espèce que la Cour soit priée de
déterminer «sur la base du traité anglo-allemand du 1° juillet 1890 et des
règles et principes du droit international» (les italiques sont de moi)
quelle est véritablement la frontière entre le Botswana et la Namibie dans
la région contestée de la bande de Caprivi. Les «règles et principes du
droit international» comprennent des principes largement reconnus du
droit environnemental qu’il n’est pas possible d'ignorer.

Il importe en outre que la Cour soit priée de déterminer non pas
simplement la frontière entre la Namibie et le Botswana, mais aussi le
statut juridique de Vile. Cela permet à la Cour de créer un régime juri-
dique spécial pour l’île si telle est sa décision — point qui devient parti-
culièrement important au cas où la Cour dirait que l’île appartient à la
Namibie.

55 Voir convention sur la biodiversité, 1992. préambule, 3° alinéa.

139
ÎLE DE KASIKILI/SEDUDU (OP. DISS. WEERAMANTRY) 1181

84. Nous avons ici affaire à la protection d’un élément exceptionnel du
patrimoine animalier du monde et au plaisir que l’on peut y prendre:
d’après tout ce que nous avons entendu dire pendant le déroulement de
l'instance, il s’agit d’un endroit extraordinaire où se rassemblent de mul-
tiples espèces — un endroit où elles se réunissent, s’alimentent, se repro-
duisent. Comme le dit le professeur Alexander:

«Ii y a très peu de régions habitées par la faune en Afrique aus-
trale où l’on puisse observer de si près autant d'animaux et d’oiseaux
que lorsqu'on se trouve dans le chenal sud du Chobe, à la hauteur de
l’île de Kasikili. »

Le même auteur confirme ce que dit le Botswana dans son mémoire: «les
pâturages y sont excellents [sur l’île] et des éléphants s’y rendent chaque
jour» 7. De tels endroits revêtent une importance capitale pour la préser-
vation de la diversité biologique qui, comme le dit la convention, consti-
tuent, sinon un patrimoine commun de l’humanité, tout au moins une
préoccupation commune de l’humanité.

85. Le problème que j’examine à présent impose de placer au premier
rang certaines questions juridiques vitales qui interviennent dans la déli-
mitation de frontières. Je traiterai quatre de ces questions dans l’ordre
ci-après:

I. La fonction que la Cour doit exercer quand la délimitation d’une
frontière entraîne le démantèlement ou la division d’un ensemble
intégré sur le plan écologique qui est représentatif de la diversité
biologique.

2. Le rôle de l'équité dans les problèmes concrets accompagnant la déli-
mitation.

3. L'importance de la distinction à opérer, le cas échéant, entre des
traités conclus par des puissances coloniales qui définissent avec préci-
sion des frontières et des traités qui déterminent simplement des
sphères d'influence.

4. La notion de régime conjoint appliquée à des sections de territoire
capitales du point de vue écologique qui, malgré leur unité écologique,
se situent de part et d’autre de frontières nationales.

Je vais étudier ces questions dans l’ordre dans lesquelles je les ai énon-
cées.

1. Les réponses du juge à une délimitation de la frontière
qui impose de démanteler ou de diviser un ensemble intégré sur le plan
écologique ou culturel

86. Le fait qu’une réserve naturelle, un site culturel considéré comme
précieux, un territoire sacré qu'il faut préserver dans son intégralité soit

58 Contre-mémoire de la Namibie, vol. III, p. 34, par. 11.9.
57 Jbid., par. 11.2: mémoire du Botswana, vol. [, p. 14, par. 32.

140
ÎLE DE KASIKILI/SEDUDU (OP. DISS. WEERAMANTRY ) 1182

situé de part et d’autre de frontières nationales ne veut pas nécessaire-
ment dire qu’il faut le sectionner entre les deux ou plusieurs Etats dont la
frontière traverse le territoire en question. Le droit international dispose
d’assez de moyens pour résoudre ce problème difficile et délicat de façon
à préserver sous la forme d’un ensemble l'élément précieux qui souffrirait
d’être partagé d’une façon qui tienne compte exclusivement des droits de
chacun des Etats mais néglige d’autres valeurs que le droit international
est pourtant tenu de préserver.

Pour les très nombreux éléphants, hippopotames, rhinocéros, sans par-
ler des animaux plus petits, qui fréquentent la région depuis des temps
immémoriaux, perturber leur mode d'occupation reviendrait à perturber
leur habitat naturel. On ne peut pas sous-estimer l'effet néfaste que cela
aurait sur leur bien-être et leur survie. Dans un monde qui pèse de plus en
plus lourdement sur le mode de vie et l'habitat naturels de cette faune, et
dans lequel plusieurs espèces importantes sont désormais menacées
d’extinction, il convient d'empêcher pareil résultat dès lors que la législa-
tion autorise une action en ce sens.

87. Je fais ici appel en particulier à la convention de 1992 sur la diver-
sité biologique, convention que le Botswana et la Namibie ont tous deux
ratifiée sans réserve (le 12 octobre 1995 pour le Botswana et le 16 mai
1997 pour la Namibie).

Les Etats parties a cette convention ont accepté la responsabilité de la
conservation de leur diversité biologique et d’une utilisation de leurs res-
sources biologiques qui revéte un caractére durable. La convention note
en outre que la conservation de la diversité biologique exige essentielle-
ment la conservation in situ «des écosystèmes et des habitats naturels
ainsi que le maintien ... de populations viables d'espèces dans leur milieu
naturel»*#. La convention souligne en outre qu'il importe et qu'il est
nécessaire de favoriser la coopération internationale entre les Etats aux
fins de la conservation de la diversité biologique *”.

88. L'article 6 de la convention impose à chaque partie contractante
d'élaborer des stratégies, plans ou programmes nationaux tendant à assu-
rer la conservation et l’utilisation durable de la diversité biologique.
L'article 8 d), qui porte sur la conservation in situ, impose notamment à
chaque partie contractante de favoriser la protection des écosystèmes et
des habitats naturels ainsi que le maintien de populations viables d’es-
pèces dans leur milieu naturel. Toutes ces dispositions montrent quelle
importance capitale le droit international moderne attache à la protection
des espèces naturelles au sein même de leur milieu naturel.

Les obligations imposées par la convention ont un tel poids que l’ar-
ticle 22 prévoit que les dispositions de la convention ne modifient en rien
les droits et obligations découlant pour les parties contractantes d’un
autre accord international en vigueur, quel qu'il soit, «sauf si l'exercice

58 Convention sur la biodiversité, préambule, 10° alinéa ; ibid, art. 2.
#9 [bid., préambule, 14° alinéa.

141
ÎLE DE KASIKILI/SEDUDU (OP. DISS. WEERAMANTRY) 1183

de ces droits ou le respect de ces obligations causait de sérieux dommages
à la diversité biologique ou constituait pour elle une menace». C'est-à-dire
qu'une menace grave pesant sur la diversité biologique peut même moti-
ver une dérogation à des obligations conventionnelles.

Je cite cette disposition pour montrer qu'il existe des obligations pré-
cises pour les Etats qui sont donc tenus de protéger les habitats naturels
de la faune et que ces obligations peuvent même dans certains cas pren-
dre le pas sur des obligations conventionnelles déjà contractées. Les obli-
gations imposées par la convention sont par conséquent assez contrai-
gnantes pour qu'il soit impossible de les laisser de côté quand il est défini
des droits et des obligations quand cette décision crée un risque de dom-
mage à des écosystèmes que la convention avait pour objet d'empêcher.

89. Nous ne sommes pas en train ici d'importer des principes du droit
moderne pour interpréter un traité de 1890. Nous interprétons ce traité
de 1890 tel qu'il était rédigé et tel qu’il était compris par les contempo-
rains. Nous déterminons le tracé des frontières entre les deux Etats
conformément aux dispositions du traité de 1890 mais, pour appliquer
ces dispositions sur le terrain en 1999, nous ne pouvons pas méconnaître
certains principes importants du droit moderne.

Les normes environnementales transcendent les obstacles temporels,
comme la Cour actuelle l’a relevé quand elle a dit, dans l'affaire relative
au Projet de Gabcikovo:

«Ces normes nouvelles doivent être prises en considération et ces
exigences nouvelles convenablement appréciées non seulement
lorsque des Etats envisagent de nouvelles activités, mais aussi lors-
qu'ils poursuivent des activités qu'ils ont engagées dans le passé. » °°

Par suite, dans le domaine de l’environnement, les normes actuelles
s'appliquent aux opérations du passé et il faut leur donner la place qui
leur revient dans les décisions judiciaires appelées à leur répondre.

Il est possible d’être d’autant plus ferme à cet égard dans la présente
espèce que la Cour est priée de se prononcer conformément aux «règles
et principes du droit international» et que la Cour, en outre, est tenue de
prendre en considération les obligations écologiques que les Parties ont
contractées par des traités multilatéraux.

90. De plus, notre juridiction n’applique pas seulement le droit strict
mais se prononce aussi en équité, et les délimitations de frontière, comme
toutes les autres décisions de la Cour du reste, font appel non pas sim-
plement à des considérations strictement juridiques mais aussi à des
considérations d’équité. La doctrine, en l'occurrence, n’est pas nouvelle,
la Cour l’admet depuis fort longtemps puisque, dés les affaires du Plateau
continental de la mer du Nord! la Cour a dit que les principes équitables
sont pertinents aux fins d’une opération de délimitation.

69 Projet Gabëikovo-Nagymaros, C.IJ. Recueil 1997, p. 78, par. 140.
61 CLS. Recueil 1969, p. 48-53.

142
ÎLE DE KASIKILI/SEDUDU (OP. DISS. WEERAMANTRY) 1184
2. La place de l'équité dans la délimitation d'une frontière

91. Quand un tribunal aboutit à la conclusion, par exemple, que l’île
de Kasikili/Sedudu appartient à la Namibie, il ne met pas fin a ses res-
ponsabilités en pratiquant mécaniquement un tracé géométrique de fron-
tières sur le terrain.

J'ai déjà évoqué l'exemple d’un site sacré qui constitue un tout, un
ensemble, mais qu’il faudrait partager en deux s’il fallait s’en tenir à des
considérations purement géométriques. De même, il peut arriver qu’un
village soit coupé d’un terrain servant à faire paître le bétail qui en faisait
partie intégrante depuis des siècles ou que le village lui-même soit partagé
en deux parties dont les habitants deviennent de ce fait les ressortissants
de deux Etats différents, malgré les liens étroits qui les unissent. La com-
pétence propre du tribunal serait amoindrie s’il devait, dans ces cas de
figure théoriques, ne tenir aucun compte de ces problèmes très concrets et
vitaux pour procéder au tracé de la frontière comme s’il s'agissait d’un
exercice de pure géométrie. Mais, tenu de se prononcer en équité sur le
problème, le tribunal n’adopterait pas cette façon de faire.

S’il existe une réserve naturelle qui, dans l'intérêt de Pécosystéme et de
la diversité biologique ne peut pas être partagée sans subir de dommages
permanents, c’est un facteur que la Cour ne peut pas méconnaître ici tout
comme elle prendrait en considération l'obligation de préserver l'intégrité
d’un site sacré ou d’un lieu archéologique qu’il faut protéger à cette
condition.

92. Dans des situations telles que celle-là, il existe plusieurs façons de
donner effet aux considérations d'équité.

L'une d’elles consiste pour la Cour à s’estimer habilitée à s’écarter légè-
rement du tracé strictement géométrique indiqué par le traité frontalier à
condition de préserver constamment l'équilibre entre les deux Parties qui
ont l’une et l’autre le même droit à bénéficier du bien précieux à partager.

Une autre façon de faire consiste à mettre en place, pour mieux servir
l'intérêt des deux parties et d’ailleurs de toute la communauté mondiale,
un régime conjoint sur la région de sorte qu'aucune des deux parties n’est
empéchée de l’utiliser. Ce type de solution ouvre une multitude de possi-
bilités et permet de puiser dans de multiples précédents que j’évoquerai
rapidement plus loin.

93. Je ferai observer ici que le partage d’un site sacré ou d’une réserve
écologique en deux ensembles autonomes va probablement susciter des
tensions entre les Parties à l’avenir, car ce qui était considéré comme une
ressource commune des deux côtés de la frontière n’est plus disponible
pour aucune des deux Parties, et le bien tout entier risque d’être détruit
sous l'effet même du partage. En fait, quand on se trouve devant un cas
de figure extrême, quand, par exemple, la ligne de la partition géomé-
trique traverse l’endroit le plus vénéré d’un site sacré, il est manifeste que
la Cour doit impérativement exercer le pouvoir discrétionnaire qui lui
est imparti.

Il est donc incontestable que la Cour est dotée d’un tel pouvoir, et qu’il

143
ÎLE DE KASIKILI/SEDUDU (OP, DISS. WEERAMANTRY) 1185

s’agit même d’une obligation dans les cas extrêmes. C’est à la Cour de
décider quand une situation donnée fait appel de sa part à l’application
des principes d’équité,

L'importance des considérations écologiques étant aujourd’hui large-
ment reconnue et compte tenu par ailleurs de l'importance qui s’attache à
la réserve naturelle dont il s’agit et sur laquelle les deux Parties ont insisté
lors de la procédure orale, une décision favorable à la Namibie impose-
rait à la Cour d’exercer ce pouvoir discrétionnaire.

3. La distinction à opérer entre les traités définissant des sphères
d'influence et les traités établissant des frontières étatiques

94. Quand la Cour est appelée à appliquer les principes d’équité, il est
tout particulièrement pertinent, me semble-t-il, d'opérer une distinction
entre les traités qui définissent très précisément des frontières et ceux qui
portent sur des sphères d’influence.

La distinction que jopére ainsi a trait au degré de précision des deux
types de traités. A l’époque coloniale qui est derrière nous, les puissances
coloniales cherchaient parfois à définir sous une forme assez large leurs
sphères d’influence respectives. Il fallait évidemment tracer des lignes de
partage entre elles, mais l’exercice avait pour objet essentiel d’indiquer
sur quelle vaste étendue de territoire l’une ou l’autre puissance pourrait
poursuivre ses activités sans être gênée par l’autre. Comme l’a fait obser-
ver Oppenheim, ces traités procédaient de «l'incertitude qui régnait sur
l'étendue d’une occupation et la tendance des Etats colonisateurs à faire
constamment progresser l'occupation vers l'intérieur (hinterland) du ter-
ritoire occupé» ©. Ces Etats avaient

«pour objet de réglementer dans un esprit de bonne volonté réci-
proque les relations qui pouvaient résulter entre les puissances
contractantes de l’extension de leurs droits de souveraineté ou de
protectorat dans les régions voisines»? /traduction du Greffe].

95. Ces accords étaient des arrangements revêtant «un caractère pro-
visoire jusqu’à un certain point», et quand, le moment venu, les parties
exerceraient effectivement leur contrôle sur les régions qu’elles s’étaient
respectivement réservées, la délimitation accéderait au rang de tracé de
frontiére®*. En somme, une sphère d'influence ne voulait pas nécessaire-
ment dire que la puissance qui s’en réclamait s'était déjà assuré le contrôle
et la possession de la région, mais c'était manifestement l’objectif qu’elle
se proposait d’atteindre.

62 Oppenheim's International Law, vol. I, Peace, 2° et 4° parties, sir Robert Jennings et
sir Arthur Watts, dir. de publ., 9° ed., 1992, p. 691.

63 M. F. Lindley, The Acquisition and Government of Backward Territory in Interna-
tional Law, 1926, p. 210; voir aussi sir Thomas Holdich, Political Frontiers and Boundary
Making, 1916, p. 96-97.

64 Tan Brownlie, African Boundaries: A Legal and Diplomatic Encyclopaedia, op. cit.,
p. 8-9.

144
ÎLE DE KASIKILI/SEDUDU (OP. DISS. WEERAMANTRY) 1186

On a également fait observer que «[l’Jexpression «sphère d’influence»
ne revêt pas encore de sens très précis» ® et qu’«elle exprime une reven-
dication morale plutôt qu’un droit authentique » ©.

La notion s'accompagne donc d’un certain caractère provisoire et d’un
manque de définition précise, ce qui peut être pertinent quand on inter-
prète le traité par la suite et qu’il faut remédier à l'incertitude qui entoure
la définition précise d’une frontière.

96. A l'arrière-plan du traité qui nous occupe et de la notion d’expan-
sion coloniale, il n’est pas indifférent de relever que des changements
importants ont été apportés, du temps du chancelier von Caprivi (qui a
donné son nom à la bande de Caprivi) à la politique étrangère et à la
politique coloniale de Bismarck auquel Caprivi succède en 1890, l’année
même où le traité est signé®’. La politique de Bismarck témoignait de peu
d'intérêt pour expansion coloniale®, mais, pour Caprivi, on avait com-
mencé d'acquérir des colonies et l’on ne pouvait guère faire machine
arrière”, D'ailleurs, le comte Hatzfeldt, qui négociait le traité à Londres
avec lord Salisbury, aurait, d’après les comptes rendus des entretiens, fait
observer qu’il était «convaincu de l'importance, pour les deux pays, d’un
réglement global visant à calmer et éloigner les jalousies et les rivalités qui
malheureusement existent aujourd’hui». Voilà donc le contexte dans
lequel a été conclu le traité de 1890 /!, dont l'objectif était assez différent
de celui d’un tracé précis de frontières coloniales qu’aurait eu un traité
portant strictement sur des frontières territoriales.

97. Ce qui témoigne aussi du caractère général de ce traité, c’est qu'il
portait non pas simplement sur les territoires des deux Parties au présent
différend, mais aussi sur les sphères d'influence de l'Allemagne et de la
Grande-Bretagne en Afrique orientale (article premier), au Sud-Ouest
africain (art. ID) et en Afrique occidentale (art. IV), outre certaines ques-

65 W. E. Hall, A Treatise on International Law, 8 ed., A. P. Higgins, 1924, dir. de
publ., p. 153, par. 384.

66 Jbid., p. 154, par. 380.

67 «Pour le meilleur ou pour le pire, désormais [on est en 1890]. on prend avec Caprivi
«un autre cap» (J. A. Nichols, Germany after Bismarck: The Caprivi Era 1890-1894,
1958, p. 68).

68 Voir Donald Kagan, On the Origins of War and the Preservation of Peace, 1995,
p. 110. Sur les changements apportés à la politique étrangère et leur incidence sur la poli-
tique coloniale, voir ibid., p. 121 et suiv.

6 Nichols, op. cit., p. 102, citant le discours prononcé par Caprivi quand il se présente
pour la première fois au Reichstag le 12 mai 1890, discours dans lequel il se défend d’être
lui-même un «passionné de l’idée coloniale ».

7 Mémoire du Botswana, vol. II, annexe 9. p. 51 (correspondance relative aux négo-
ciations entre la Grande-Bretagne et l'Allemagne au sujet de l'Afrique. avril à décembre
1890, n° 1); les italiques sont de nous.

71 Ce traité de 1890 avec la Grande-Bretagne a été signé en même temps que prenait fin
le traité de réassurance avec la Russie, pierre angulaire de la politique étrangère de Bis-
marck, Le traité de 1890 témoignait d’un intérêt accru pour l'acquisition de possessions
coloniales. L'adoption d’une politique tendant à définir les sphères d'influence respectives
de l'Allemagne et de la Grande-Bretagne préludait tout naturellement à ce processus
d'acquisition. pour ce qui concernait l'Afrique australe.

145
ÎLE DE KASIKILI/SEDUDU (OP. DISS. WEERAMANTRY) 1187

tions intéressant des territoires définis avec précision, s'agissant par
exemple du transfert de souveraineté sur Heligoland opéré par la
Grande-Bretagne au profit de l'Allemagne. Il s'agissait donc d’un
traité d’un caractère beaucoup plus général qu’un traité portant avec préci-
sion sur le tracé de frontières ?, lequel établit avec précision les frontières
entre deux Etats.

98. Il s’agit par conséquent surtout de zones d'intérêt plutôt que de
lignes frontalières. La grande différence qui existe entre des traités fron-
taliers, stricto sensu, et les traités définissant des zones d'influence tient à
ce que ces derniers portent sur des espaces, tandis que les traités fronta-
liers portent sur des points ou des lignes sans épaisseur ?. Par consé-
quent, un traité frontalier revêt un caractère précis et exact différent du
caractère généralisateur d’un traité portant sur des sphères d'influence.
Dans son style imagé, Brownlie dit qu’un traité frontalier «emporte à sa
suite précision et clarté» ”/# On ne peut guère en dire autant des traités
définissant des sphères d'influence.

Il ne s’agit pas en l’espèce d’un facteur déterminant, mais il n’est pas
sans incidence sur le cas de figure dont nous sommes saisis car

a} il donne à la Cour plus de souplesse aux fins de la définition de la
frontière en question, bien évidemment sans que la Cour s’écarte
pour autant des dispositions du traité;

b) il donne plus de latitude à la Cour aux fins de l'application de prin-
cipes équitables:

c) il donne aussi plus de latitude à la Cour aux fins d’assurer l’inté-
grité et la conservation de certains éléments importants comme des
réserves naturelles;

d) il permet à la Cour de prendre en considération certains éléments, par
exemple le fait qu’une interprétation aboutira à séparer un certain
peuple de la terre qu’il utilise de fort longue date par tradition, tandis
que l’autre interprétation n’aboutit pas à cette séparation, ce qui
incite la Cour à retenir la première interprétation dès lors qu’elle
serait compatible avec les dispositions du traité.

99. En la présente instance, ce facteur permet plus facilement de lever
en faveur de la Namibie les doutes qui entourent linterprétation du
traité. Ce facteur est aussi de nature à empêcher la Cour d'adopter une
interprétation trop formaliste qui prive un peuple d’une terre qu’il a uti-
lisée pendant des générations sans qu'elle fasse l’objet d’une reconnais-
sance de souveraineté étrangère et sans que l'Etat qui se réclame de cette
souveraineté ait fait valoir ses droits. Un traité définissant des zones
d'influence autorise plus de souplesse a cet égard qu’un traité opérant
strictement un tracé de frontières.

 

7 Voir en outre A. J. P. Taylor, Germany's First Bid for Colonies: 1884-1885, 1938,
p. 98.

7 Brownlie, op. cit., p. 3.

74 Ibid.

146
ÎLE DE KASIKILI/SEDUDU (OP. DISS. WEERAMANTRY) 1188

Rattacher l’île que les Masubia considèrent depuis longtemps comme
leur appartenant et qu'ils utilisent comme telle à un autre Etat souverain
à la suite d’une interprétation littérale d’un traité définissant des zones
d'influence procède peut-être d’une approche trop formaliste à l'égard
d'un problème qui est essentiellement humain.

100. En même temps, la Cour, en se prononçant pour la Namibie,
pourrait plus facilement, grâce à la latitude supplémentaire dont elle
bénéficierait, prendre dans son ordonnance les dispositions voulues pour
conserver dans son intégrité, sous la forme d’un même ensemble, l’habitat
animalier qui s'étend à la fois sur l’île et sur le parc naturel du Chobe
situé au sud. La Cour serait en mesure de recourir aux principes équi-
tables pour demander à la Namibie d’assurer avec le Botswana un régime
commun de façon à garantir l'intégrité de cet habitat.

101. Le fait que le traité qu'il s’agit d'interpréter définit des zones
d'influence et non pas des frontières n’est donc pas sans intérêt dans la
présente espèce.

Il va sans dire que rien dans la présente opinion ne porte atteinte au
principe uti possidetis juris, car la tâche qui nous incombe est de définir la
frontière en application du traité de 1890 tel qu'il faut l’interpréter
conformément aux principes juridiques applicables.

4. Les régimes internationaux conjoints

102. L'idée de soumettre à un régime conjoint des régions situées de
part et d’autre de frontières nationales a considérablement progressé au
cours des dernières années. Il y a donc pléthore de modèles et de thèses
où puiser les principes voulus pour concevoir un régime international de
coopération adapté à un cas de figure particulier.

Je citerai pour commencer une observation tirée de l’avant-propos
d’un ouvrage récent intitulé International Boundaries and Environmental
Security: Frameworks for Regional Cooperation:

«En ce qui concerne le tracé des frontières, la doctrine moderne
prône l'intérêt de la souplesse au moins tout autant que les vertus
traditionnelles que sont la certitude, le caractère définitif ... mais, de
plus en plus, s’agissant de frontières océaniques et fluviales, ... les
décideurs appelés à tracer des frontières feraient peut-être bien de
considérer qu’ils doivent non pas tant tracer des lignes que concevoir
des régimes susceptibles de bien fonctionner.» 7*

103. La Cour n’est évidemment pas appelée à tracer une frontière, elle
est l'entité chargée de traduire les dispositions d’un traité en conditions à
appliquer concrètement sur le terrain, et, ce faisant, de suivre le traité
aussi fidèlement qu’elle le peut conformément au droit international.

 

75 Ouvrage publié par Gerald Blake er al, dir. de publ.. 1997, p. xi-xii.

147
ÎLE DE KASIKILI/SEDUDU (OP. DISS. WEERAMANTRY) 1189

Comme le droit mternational moderne impose de prendre en compte cer-
taines considérations environnementales, il faut les prendre en compte
aux fins de l'interprétation et de application du traité et cette prise en
compte s'étend aux notions et aux normes juridiques actuelles. Parmi ces
notions actuelles, celle du régime conjoint exercé sur une ressource pré-
cieuse pour les deux parties doit retenir l’attention des instances judi-
ciaires car c'est une notion de droit international qui se développe
rapidement.

104. Les exemples ne manquent pas qui prouvent que les juges ont su
reconnaître la nécessité d'empêcher un partage purement mécanique qui
ne tienne pas compte de l’élément humain ni de la réalité concrète. Dans
l'affaire du Différend frontalier , la Chambre saisie a étudié très atten-
tivement le cas de figure: certains villages étaient dotés de hameaux de
culture situés à une certaine distance. Le village représentait l’unité admi-
nistrative indigène et comprenait tous les terrains qui en dépendaient. Le
Mali a soutenu précisément que les terrains dépendant d’un village com-
prenaient ces hameaux de culture. Une ligne frontalière tracée entre le vil-
lage et le lieu consacré à l’agriculture ou aux pâturages pouvait détruire
l'unité qui avait toujours existé et relié le village aux hameaux. La
Chambre s’est montrée sensible au problème, mais n’était pas ap-
pelée en l’espèce à se prononcer sur cette question, car, «[d]’un point de
vue pratique, l'existence de tels droits n’a pas soulevé de questions
graves» 7”, mais elle a toutefois fait observer ceci:

«Tout est, dans ce domaine, question de circonstances. La
Chambre estime ... qu’elle sera à même de juger si un terrain déter-
miné doit être traité comme partie du village concerné, en dépit
de leur discontinuité, ou, au contraire, comme hameau satellite non
inclus dans les limites du village à proprement parler. » 7°

105. Dans la même affaire, les notions de souplesse et le rôle de
l'équité dans le tracé des frontières sont également entrés en ligne de
compte quand il a fallu diviser une mare frontalière. La Chambre a
expliqué alors qu'elle pouvait faire appel à l'équité infra legem en s’ins-
pirant d’un principe directeur qui était que «l’équité en tant que notion
juridique procède directement de l’idée de justice», mais elle a ajouté
que rien n’autorisait un recours à la notion d’équité pour modifier une
frontière établie. A la suite de ces conclusions, la Chambre a fait appel à
des considérations d'équité pour décider comment la mare frontaliére
devait être partagée.

106. Dans la présente instance, il n’existe pas de frontière établie en ce
sens. La Cour est plutôt en train d'établir cette frontière conformément

76 Différend frontalier ( Burkina Faso! République du Mali), C.E.J. Recueil 1986, p. 554.

77 Ibid, p. 617, par. 116.

78 Jbid., par. 117.

7 Ibid., par. 149, la Chambre citant l'affaire du Plateau continental {Tunisie Jama-
hiriya arabe libyenne). C.LJ. Recueil 1982, p. 60, par. 71.

148
ÎLE DE KASIKILI/SEDUDU (OP. DISS. WEERAMANTRY) 1190

au traité de 1890. En établissant ladite frontière conformément au droit,
la Cour peut prendre en compte des considérations d'équité du moment
qu'elles ne dérogent pas aux dispositions du traité. La considération
d'équité qui consiste à vouloir préserver cette ressource naturelle pré-
cieuse conformément aux principes régissant le droit de l’environnement
ne milite nullement contre le respect fondamental des dispositions de ce
traité, respect qui préside à mes conclusions.

107. Si mon interprétation du traité de 1890 est correcte, l’une des
réserves de faune les plus riches du monde fait donc partie du territoire
namibien. Toutefois, il ne fait pas de doute que cette faune extrêmement
variée gagne l’île depuis le sud et que l’île et les terrains situés au sud de
Vile, lesquels sont situés en territoire botswanais, forment ensemble une
réserve naturelle intégrée. Se contenter de tracer une frontière entre les
deux territoires nationaux qui partagerait cette ressource en deux détrui-
rait à jamais son Caractère exceptionnel et porterait durablement atteinte
à son intérêt exceptionnel, de sorte qu’il convient de faire davantage. La
mise en place d’un régime conjoint, dans les cas où elle est adaptée à la
situation, serait l’une des solutions équitables que la Cour pourrait adop-
ter dans les affaires où ce régime conviendrait à la situation résultant de
la décision de la Cour.

108. La Cour a reconnu ce principe du régime conjoint dans les
affaires du Plateau continental de la mer du Nord %, Elle a en effet indi-
qué un certain nombre de facteurs à prendre en considération par les par-
ties au cours de leurs négociations. Dans son opinion individuelle, le juge
Jessup, rappelant d’autres exemples de coopération internationale, fait
observer que «la coopération internationale en matière d'exploitation de
ressources naturelles est un principe que consacre par ailleurs la pra-
tique internationale» 5.

Dans le cadre d’un régime conjoint de ce type, les autorités des deux
pays agissant ensemble devraient, pour servir au mieux l'intérêt de la
conservation de cette ressource précieuse, suivre certains principes direc-
teurs convenus d’un commun accord et compatibles avec les principes du
droit international de l’environnement applicables à pareille ressource.

109. Dans de nombreuses régions du monde, l’expérience que la com-
munauté internationale acquiert sur de nombreux aspects des régimes
conjoints s’étoffe aujourd’hui considérablement. Par exemple, l’accord de
La Paz de 1983, l'accord de 1978 sur la qualité de l’eau des Grands Lacs et
l'accord de libre échange nord-américain de 1992 ont stimulé les initiatives
dans ce domaine dans la région d'Amérique du Nord. Les accords sur
l’environnement annexés à l'ALENA ont conduit à mettre en place une
série d'institutions internationales nouvelles et à adopter une approche glo-
bale vis-à-vis des questions de caractère régional et environnemental ®?.

80 CLS. Recueil 1969, p. 53-54.
81 Jbid., p. 82.
82 Blake, op. cit., p. 249.

149
ÎLE DE KASIKILI/SEDUDU (OP. DISS. WEERAMANTRY) 1191

En Asie, le Cambodge, la Thaïlande, le Laos et le Viet Nam ont négocié
des arrangements complexes pour la mise en valeur du fleuve Mekong**.
En Europe orientale, l'affaire Gabéikovo/Nagymaros a mis en évidence
importance qui s'attache aux arrangements bilatéraux dans le cadre de
principes directeurs acceptables de part et d’autre**. Dans la région médi-
terranéenne, la coopération s’intensifie depuis la signature en 1976 de la
convention de Barcelone“.

En s'appuyant sur cette expérience méditerranéenne, le Programme des
Nations Unies pour l’environnement a parrainé dans plusieurs régions du
monde l'adoption de plusieurs autres conventions relatives à des «mers
régionales ».

Par ailleurs, la convention des Nations Unies de 1982 sur le droit de la
mer met en place a l’article 123 un cadre juridique de coopération en
vertu duquel les Etats riverains de mers fermées ou semi-fermées sont
tenus de coopérer entre eux notamment aux fins de la protection de
Penvironnement.

Il a été instauré des régimes de gestion conjointe en vue de la mise en
valeur intégrée des ressources de bassins fluviaux, les Etats riverains se
partageant les coûts et les tâches au détriment de leur souveraineté,
conformément aux besoins, afin de faciliter la gestion. C’est ainsi que de
nombreux accords ont été élaborés pour la gestion conjointe de certaines
zones de plateau continental, qui sont assortis dans certains cas de nom-
breuses dispositions particulières concernant la protection du milieu
marin, ainsi que de sa flore et de sa faune.

On fait donc de plus en plus appel à la coopération internationale pour
protéger l’environnement %, et le moment est donc venu aujourd’hui de
mettre au point des modèles de coopération appliqués à l'administration
de régions revétant un intérêt particulier du point de vue de l’environne-
ment.

 

83 Voir le statut relatif à la coordination de l'étude du bassin inférieur du Mekong, de
1957, qui a été complété en 1995 par un accord beaucoup plus détaillé sur la coopération
en vue de la mise en valeur durable du bassin du Mekong, lequel met en place un régime
de coopération encore plus étroite, sous l'égide de la Commission du Mekong, pour
l'irrigation, l'énergie hydroélectrique, la lutte contre les inondations, la pêche, la flottaison
du bois d'œuvre, les activités récréatives et le tourisme: voir également Gerald Blake, op.
cit,, p. 294.

4 C1.J. Recueil 1997, p. 78-79, par. 140-144.

85 Voir en particulier le protocole relatif aux zones spécialement protégées annexé à la
convention de Barcelone pour la protection de la mer Méditerranée contre la pollution
(1982), aux termes duquel les signataires se sont engagés à améliorer l’état des ressources
naturelles et des sites naturels de la mer Méditerranée au moyen de la création et de la
gestion de zones protégées dans la région.

8¢ Pour avoir une idée de la diversité des approches adoptées vis-à-vis de ce problème,
classées suivant différentes rubriques, approches scientifiques, économiques, institution-
nelles, morales. et d’après la mise en œuvre juridique, voir l'ouvrage publié en 1998 sous
la direction de Lakshman D. Guruswamy et Jeffrey A. McNeely et intitulé Protection of
Global Biodiversity: Converging Strategies.

150
ÎLE DE KASIKILI/SEDUDU (OP. DISS. WEERAMANTRY) 1192

110. En outre, en dehors du domaine de l’environnement proprement
dit, beaucoup de régimes de gestion conjointe ont déjà été établis de part
et d'autre de frontières nationales et le bilan de leur fonctionnement est
satisfaisant.

Ce type d’expérience peut également être mis à profit dans le secteur de
l'environnement.

La conclusion d’arrangements bilatéraux et multilatéraux a conduit à
définir de nombreux principes sur le partage des ressources, les modalités
d’une administration conjointe, et les droits de prospection minière sur le
territoire relevant de la souveraineté d’un Etat tiers. Ces accords pro-
posent de nombreux exemples concernant l'interdiction de certains types
d'activité en dépit de la souveraineté nationale exercée sur la région.
Nous disposons ainsi de beaucoup d'exemples concernant les forages
pétroliers et la construction de fortifications dans les limites de certaines
zones.

Il peut aussi être très utile, quand il s’agit de protéger l'environnement,
de s'intéresser aux précédents relatifs à l'interdiction de certains types
d’activité dans la zone en question *?.

D'autres accords créent une zone géographique de part et d’autre de la
frontière et autorisent l’exploration et l'exploitation communes des res-
sources. Il convient de citer l’exploitation pétrolière”, la gestion d’un
fleuve, les droits de pêche”!, le passage en transit ”?, l’eau et l'énergie

 

87 Par exemple, l'accord relatif à la souveraineté sur les îles Al-’Arabiyah et Farsi et à la
délimitation de la zone sous-marine entre le Royaume d’Arabie saoudite et l’Iran (1968)
interdit les forages pétroliers sur une distance de 500 mètres de chaque côté de la frontière.
Voir également la convention entre la République populaire de Hongrie et la République
d'Autriche réglementant les questions d’hydro-économie dans la zone frontière (1956): cet
accord interdit à chacun des deux Etats de prévoir ou de construire des ouvrages
hydrauliques dans les eaux frontières de son propre territoire sans consulter l’autre Etat,
et interdit toute opération ayant pour effet d’amputer l’approvisionnement en eau de
l'autre Etat. Le même accord crée une commission permanente austro-hongroise de l’eau
qui exerce un contrôle sur toutes les activités envisagées et est chargée de régler les litiges.

88 C'est le cas, par exemple, pour la convention conclue entre le Gouvernement de la
République française et le Gouvernement de l'Etat espagnol sur la délimitation des pla-
teaux continentaux des deux Etats dans le golfe de Gascogne (golfe de Biscaye) (1974).

89 Voir par exemple l’accord sur le règlement de la frontière maritime et les droits sou-
verains exercés sur les îles entre Qatar et Abou-Dhabi (1969), qui définit des droits de
copropriété et le partage des recettes en ce qui concerne un gisement de pétrole que la
frontière traverse.

% Voir par exemple le traité d'Itaipu (de 1972) conclu entre le Brésil et le Paraguay. en
vertu duquel la partie du fleuve frontalier entre les deux pays fait l’objet d’un régime de
copropriété ainsi que d’une gestion et d'un contrôle étroits des deux gouvernements.

% Voir par exemple l'accord conclu entre le Royaume de Suède et l'Union des Répu-
bliques socialistes soviétiques sur la délimitation du plateau continental de la zone de
pêche suédoise et de la zone économique soviétique en mer Baltique (1988), aux termes
duquel, dans la zone précédemment contestée, chaque partie bénéficie de droits de pêche
dans la région de la zone attribuée à l’autre partie.

°2 Voir par exemple le traité conclu entre la République de Trinité et Tobago, d'une
part. et, de l'autre, la République du Venezuela sur la délimitation des zones marines et
sous-marines (1990), aux termes duquel les navires et les aéronefs de nationalité vénézué-
lienne se sont vu accorder le droit de transit par le détroit situé entre la Trinité et Tobago.

151
ÎLE DE KASIKILI/SEDUDU (OP. DISS. WEERAMANTRY) 1193

hydroélectrique *, les pélerinages *, l'irrigation” et l’utilisation de terres
arables et de terres à pâturage parmi les domaines dans lesquels la co-
opération a été instaurée officiellement, parfois très longtemps avant que
les considérations écologiques aient pris l'importance qu’on leur attribue
aujourd’hui.

Les précédents sont de plus en plus nombreux et les domaines de
coopération s'étendent. Le domaine de l’environnement est de ceux qui se
développent tout particulièrement.

111. Parmi ces accords, nombreux sont ceux qui portent création
d’une commission technique mixte ou autre organe mixte de surveillance
et auxquels est annexée une déclaration de coopération signée par les
deux gouvernements intéressés et définissant les principes que lesdits gou-
vernements vont suivre aux fins de la conservation ou de l’exploitation de
la ressource commune dont il s’agit?’. Parmi les exemples de ces organes
conjoints de réglementation figurent notamment la Commission des eaux
frontières et la Commission supérieure des eaux frontières créées par
l'Allemagne et le Danemark aux termes du dispositif extrêmement détaillé
mis en place pour la gestion de six cours d’eau situés à la frontière entre
l'Allemagne et le Danemark en vertu de la convention de 1922 entre le
Danemark et l’ Allemagne relative au règlement de la question des eaux et
des digues à la frontière germano-danoise”®.

112. Cela fait des années que la communauté internationale se préoc-
cupe de la protection des ressources naturelles partagées par deux ou plu-

%3 Voir par exemple la convention conclue entre la France et la République fédérale
d'Allemagne au sujet de l'aménagement du Rhin entre Strasbourg/Kehl et Lauterbourg/
Newburgweier (1969); je traité conclu entre le Canada et les Etats-Unis d'Amérique relatif
à la mise en valeur des ressources hydrauliques du bassin du fleuve Columbia (1961);
l'accord entre l'Argentine et ? Uruguay relatif à l’utilisation des rapides du fleuve Uruguay
dans la région du Salto Grande (1946).

% Voir à ce sujet l'accord entre Sri Lanka et l'Inde relatif à la détermination des limites
dans les eaux historiques entre les deux pays et aux questions connexes (1974).

°5 Voir par exemple le traité entre le Chili et le Pérou réglant le différend relatif à Tacna
et Arica (1929), aux termes duquel le Chili a accordé au Pérou des facilités d'accès sur
certaines parties de canaux d'irrigation traversant le territoire chilien.

% Voir par exemple les échanges de notes entre le Royaume-Uni et la France constituant un
accord relatif à la frontière entre la Côte d'Or et le Soudan français (1904), en vertu duquel les
villages situés à proximité de la frontière bénéficient de droits relatifs à l’utilisation de terres
arables et de terres à pâturage, de sources, et de points d'eau de l’autre côté de la frontière. Des
dispositions analogues figurent dans des accords relatifs à leur frontière conclus entre la Côte
d'Or et la Céte d'Ivoire (1905), et entre le Nigeria méridional et le Dahomey (1906).

97 Pour les deux éléments en question, voir l'accord cité plus haut relatif au fleuve Uru-
guay. Cet accord a été complété par la déclaration de 1971 sur les ressources hydrauliques
signée par les deux gouvernements, laquelle impose une utilisation équitable et raison-
nabie des ressources du fleuve ainsi que la prévention de ta pollution.

% On a un autre exemple de dispositif détaillé de gestion conjointe avec le traité conclu
entre les Pays-Bas et la République fédérale d'Allemagne en 1960 concernant le tracé de la
frontière terrestre commune, les eaux frontières, les biens fonciers situés à proximité de la
frontière, le passage de la frontière sur terre et par les eaux intérieures ainsi que d’autres
questions frontalières, traité qui porte création d’une commission permanente des eaux
frontières, de sous-commissions et d’un tribunal arbitral chargé de coordonner la gestion
et de régler les litiges.

152
ÎLE DE KASIKILI/SEDUDU (OP. DISS. WEERAMANTRY) 1194

sieurs Etats, et j’évoquerai à ce sujet la résolution 3129 de l’Assemblée
générale en date du 13 décembre 1973 sur la coopération dans le domaine
de l’environnement en matière de ressources naturelles partagées par
deux ou plusieurs Etats, dans laquelle l’Assemblée estime qu'il est néces-
saire d’assurer une coopération efficace entre les pays pour la conserva-
tion des ressources naturelles communes à deux ou plusieurs Etats. La
convention Ramsar fait état à l’article 5 du même souci de coopération
en ce qui concerne les problèmes environnementaux transfrontières.

La mise au point puis l’adoption d’un régime conjoint de coopération
de ce type répondrait à l'esprit dont ces résolutions témoignent. Les prin-
cipes de protection de l’environnement que ces textes cherchent à favori-
ser ne relèvent plus du simple vœu, ils sont aujourd’hui partie intégrante
du droit international coutumier.

113. Je me dois d'évoquer aussi le souci grandissant qui se manifeste
sur le continent africain pour la préservation de ressources précieuses de
la flore et de la faune, comme en témoignent certains instruments tels que
la convention africaine sur la conservation de la nature et des ressources
naturelles de 1968 (dite convention d’Alger), par laquelle vingt-neuf Etats
d’Afrique ont convenu d’assurer notamment la conservation, lutilisation
et la mise en valeur conformément a des principes scientifiques des res-
sources de la flore et de la faune, énumérant à cette fin un long catalogue
d’espèces protégées. Cette convention impose également la création par
les Etats participants de zones de conservation.

Conclusion

114. Face à ces précédents et à ces principes, les Parties ont donc très
largement la possibilité de se prêter à obligation d'élaborer un régime
conjoint en vue d’assurer:

a) la protection de la flore et de la faune;

b) le droit d'accès à l’île à accorder aux ressortissants des deux Etats;

c} la réglementation de la circulation des touristes;

d) la gestion et la conservation du fleuve:

e) la délivrance de permis aux bateaux empruntant le fleuve;

f) la liberté de mouvement des animaux qui viennent sur Vile ou la
quittent;

g) le contrôle à exercer par des gardes-chasse;

A) l'autorisation et l'interdiction de certaines activités sur l’île;

i) l'adoption d’une série commune de principes visant à garantir la pro-
tection des ressources naturelles de la région, y compris notamment la
préservation et la garde de la faune.

En cas de litige sur un tel cadre administratif, les Parties pourraient
toujours faire appel à l’aide de la Cour si elles le souhaitent.

115. I y a lieu de relever aussi à ce sujet que la Namibie s’est déclarée
devant la Cour désireuse de lutter en coopération avec le Botswana
contre le braconnage. Je cite la Namibie:

153
ÎLE DE KASIKILI/SEDUDU (OP. DISS. WEERAMANTRY) 1195

«Outre que nous sommes attachés à la conservation, nous pensons
qu'une action conjointe contre le braconnage renforcerait la confiance
et la coopération entre les peuples de Namibie et du Botswana. » ”

116. Je suis par conséquent d’avis que la Namibie, même si l’île de
Kasikili/Sedudu relève de sa souveraineté, est dans l’obligation de négo-
cier avec le Botswana un régime conjoint de réglementation qui soit accep-
table de part et d'autre, en ce qui concerne notamment les questions que
j'ai évoquées ci-dessus. Cette action doit s'inscrire dans le cadre des prin-
cipes définis dans la convention sur la diversité biologique et les autres
conventions de ce type auxquelles les deux Etats sont parties. Jusqu’au
moment où un tel régime conjoint de réglementation sera mis en place, les
gardes-chasse et les touristes du Botswana pourront avoir accès à l’île.

x * x

117. L’avenir exigera du droit international qu'il soit sensible aux pro-
blèmes propres au droit de l’environnement et en tienne compte. Intégrer
avec soin les principes indispensables du droit de l’environnement dans le
corpus traditionnel du droit international représente une tâche impor-
tante à laquelle il faut prêter attention. Les principes et les devoirs décou-
lant d'obligations relatives à l’environnement viennent aujourd’hui se
surimposer à des droits découlant de la souveraineté étatique auxquels le
droit international accordait naguère peut-être un caractère absolu.

118. Le différend à l’examen nous donne la possibilité de progresser
nettement dans cette voie, puisqu'il permet d’intégrer des préoccupations
écologiques à une délimitation de frontière et d’exploiter la notion de
régime conjoint aux fins de la conservation du patrimoine environnemen-
tal commun. Le droit international devant faire face aux problèmes de
l'avenir, des considérations liées à un effort de coopération peuvent fort
bien paraître opportunes là où, naguère, des considérations de souverai-
neté individuelle gardaient toute leur force et prenaient le pas.

119. Je tiens a faire observer en guise de conclusion que les pressions
qui s’exercent sur l’environnement ont un caractère à ce point universel
que les différends internationaux de l’avenir vont de plus en plus souvent
faire appel a des considerations environnementales. Si elles ne sont pas
directement ou indirectement liées aux questions en litige, ces considéra-
tions s’inscriront souvent en tous cas à la périphérie. Les décisions judi-
ciaires devront nécessairement en tenir compte. Le droit international ne
manquera pas de faire appel à ses ressources pour élaborer des notions et
des mécanismes permettant d'aborder ces préoccupations nouvelles.

(Signé) Christopher G. WEERAMANTRY.

%% CR 99/10, p. 16, par. 24.

154
